TABLE OF CONTENTS

Exhibit 10.1
 
LEASE AGREEMENT
 
BETWEEN
 
BERNARDO WINDELL, LLC
 
(“LANDLORD”)
 
AND
 
SYNBIOTICS CORPORATION
 
(“TENANT”)





--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE AGREEMENT
 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

1.
  
TERMS AND DEFINITIONS
  
1
2.
  
PREMISES AND COMMON AREAS
  
3
3.
  
TERM
  
4
4.
  
POSSESSION
  
4
5.
  
MONTHLY BASIC RENT
  
4
6.
  
OPERATING EXPENSES
  
5
7.
  
SECURITY DEPOSIT
  
8
8.
  
USE
  
9
9.
  
NOTICES
  
10
10.
  
BROKERS
  
10
11.
  
HOLDING OVER
  
10
12.
  
TAXES ON TENANT'S PROPERTY
  
10
13.
  
CONDITION OF PREMISES
  
11
14.
  
ALTERATIONS
  
11
15.
  
REPAIRS
  
12
16.
  
LIENS
  
13
17.
  
ENTRY BY LANDLORD
  
14
18.
  
UTILITIES AND SERVICES
  
14
19.
  
BANKRUPTCY
  
15
20.
  
INDEMNIFICATION AND EXCULPATION OF LANDLORD
  
15
21.
  
DAMAGE TO TENANT’S PROPERTY
  
16
22.
  
TENANT’S INSURANCE
  
16
23.
  
DAMAGE OR DESTRUCTION
  
17
24.
  
EMINENT DOMAIN
  
19
25.
  
DEFAULTS AND REMEDIES
  
19
26.
  
ASSIGNMENT AND SUBLETTING
  
22
27.
  
SUBORDINATION
  
24
28.
  
ESTOPPEL CERTIFICATE
  
25
29.
  
HAZARDOUS MATERIALS
  
25
30.
  
RULES AND REGULATIONS
  
29

 
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
31.
  
CONFLICT OF LAWS
  
29
32.
  
SUCCESSORS AND ASSIGNS
  
29
33.
  
SURRENDER OF PREMISES
  
30
34.
  
ATTORNEYS’ FEES
  
30
35.
  
PERFORMANCE BY TENANT
  
30
36.
  
MORTGAGEE PROTECTION
  
30
37.
  
DEFINITION OF LANDLORD
  
30
38.
  
WAIVER
  
30
39.
  
IDENTIFICATION OF TENANT
  
31
40.
  
PARKING
  
31
41.
  
FORCE MAJEURE
  
31
42.
  
TERMS, HEADINGS AND CONSTRUCTION
  
31
43.
  
TIME
  
31
44.
  
PRIOR AGREEMENT; AMENDMENTS
  
32
45.
  
SEVERABILITY
  
32
46.
  
RECORDING
  
32
47.
  
LIMITATION ON LIABILITY AND TIME
  
32
48.
  
TRAFFIC IMPACT
  
32
49.
  
INTENTIONALLY OMITTED
  
32
50.
  
MODIFICATION FOR LENDER OR GOVERNMENT
  
32
51.
  
FINANCIAL STATEMENTS
  
32
52.
  
QUIET ENJOYMENT
  
33
53.
  
TENANT’S SIGNS
  
33
54.
  
NO LIGHT, AIR OR VIEW EASEMENT
  
33
55.
  
TENANT AS CORPORATION, PARTNERSHIP, OR LIMITED LIABILITY COMPANY
  
33
56.
  
COUNTERPARTS
  
33
57.
  
JOINT AND SEVERAL LIABILITY
  
33
58.
  
NO OFFER
  
33
           
EXHIBITS:
                
A-1
  
Outline of Floor Plan of Premises
    
A-2
  
Site Plan
    
B
  
Premises Preparation Agreement
    
C
  
Intentionally Omitted
    
D
  
Standards for Utilities and Services
    
E
  
Sample Form of Tenant Estoppel Certificate
    
F
  
Rules and Regulations
    
G
  
Traffic and Parking Rules and Regulation
    

 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (“Lease”) is made as of June 27, 2002, between BERNARDO
WINDELL, LLC, a California limited liability company (“Landlord”), and
SYNBIOTICS CORPORATION, a California corporation (“Tenant”), for the space
outlined on attached Exhibit A (collectively, the “Premises”) and contained
within Suite A on the first (1st) and second (2nd) floors of a building located
at 11011 Via Frontera, San Diego, California (the “Building”). The Building is
part of the Building site, which includes the parking areas and other
improvements depicted on attached Exhibit A-2 (collectively, the “Project”).
 
1.  TERMS AND DEFINITIONS.    For the purposes of this Lease, the following
terms shall have the following definitions:
 
(a)  Addresses:
 
Landlord’s Address: 3070 Bristol Street, Suite 615, Costa Mesa, California
92626, Attn: Michael S. Martin.
 
Tenant’s address: 11011 Via Frontera, Suite A, San Diego, California, Attn: Mr.
Michael Green.
 
(b)  Approximate Rentable Square Feet:    The Premises contains 17,554 square
feet (“Rentable Square Foot/Feet”) and the Project contains 75,316 square feet
(“Project Rentable Square Feet”). The foregoing Rentable Square Feet for the
Premises and Project Rentable Square Feet for the Project is based on Landlord’s
and Tenant’s mutual best estimates and shall be conclusive for all purposes upon
Landlord and Tenant, whether the actual square footage is greater or less than
the Square Footage set forth herein.
 
(c)  Broker(s):    Coldwell Banker Commercial Mid City Properties (Tenant’s
broker).
 
(d)  Commencement Date:    June 1, 2002, notwithstanding the fact that
Landlord’s Work may not be Substantially Complete (as defined in the Premises
Preparation Agreement attached hereto as Exhibit B).
 
(e)  Exhibits and Riders:    A through G, inclusive, all of which are attached
to this Lease and are incorporated herein by this reference. Defined or
initially capitalized terms in the attached documents have the same meaning as
in this Lease unless otherwise expressly provided in those documents.
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(f)  Monthly Basic Rent:
 
Months

--------------------------------------------------------------------------------

  
Rent Per Rentable Square Foot

--------------------------------------------------------------------------------

  
Monthly Basic Rent

--------------------------------------------------------------------------------

Months 1 through 12
  
$
1.05
  
$
18,431.70
Months 13 through 24
  
$
1.10
  
$
19,309.40
Months 25 through 36
  
$
1.15
  
$
20,187.10
Months 37 through 48
  
$
1.20
  
$
21,064.80
Months 49 through 60
  
$
1.25
  
$
21,942.50

 
$11,366.21 shall be payable concurrently with Tenant signing this Lease.
Notwithstanding the foregoing, Tenant’s obligation to pay Monthly Basic Rent for
months 1 through 6 of the Term shall be partially abated by an amount equal to
Seven Thousand Sixty-five and 49/100 Dollars ($7,065.49) per month; provided,
however, that if Tenant is in default beyond all applicable notice and cure
periods under this Lease at any time during months 1 through 6 of the Term,
Tenant’s right to the rent abatement described in this Subparagraph 1(f) shall
automatically terminate as of the date of such default.
 
(g)  Parking:    3.3 vehicle parking spaces per one thousand Rentable Square
Feet of the Premises (“Allocated Parking”). Other than spaces now or hereafter
reserved by Landlord exclusively for use by other Tenant’s or for other uses
(e.g., visitor parking or loading zones), Tenant may use any vehicle parking
spaces in the Project up to its Allocated Parking number of parking spaces on an
unreserved, unassigned, nonexclusive, “first-come, first served” basis. Landlord
shall designate and mark seven (7) parking spaces for the exclusive use of
Tenant in the location shown on Exhibit A-3 of this Lease. Tenant shall not pay
an additional fee or charge for Tenant’s parking during the Term. Throughout the
Term, Landlord agrees to maintain the ratio of at least 3 parking spaces per one
thousand Rentable Square Feet of the Project.
 
(h)  Security Deposit:    $21,942.50, in accordance with Paragraph 7.
 
(i)  Intentionally Omitted.
 
(j)  Landlord’s Work:    As defined in Paragraph 1 of the Premises Preparation
Agreement.
 
(k)  Tenant’s Percentage:    23.31%, based on the Rentable Square Feet contained
in the Premises and the Project Rentable Square Feet set forth in Subparagraph
1(b), which Landlord and Tenant agree shall be conclusive for purposes of
determining Tenant’s Percentage by dividing the number of Rentable Square Feet
within the Premises by the Project Rentable Square Feet and multiplying by one
hundred percent (100%)
 
(l)  Term:    Sixty (60) calendar months beginning on the Commencement Date and
ending on May 31, 2007 (“Expiration Date”).
 
(m)  Use:    General office, light assembly, warehouse, research and development
laboratories and any other use necessary and related to the foregoing uses but
only to the extent that such related use is not
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
inconsistent with the other uses in, and the character of the Project, and then
only in compliance with all of the other provisions of this Lease.
 
2.  PREMISES AND COMMON AREAS.
 
(a)  Subject to all the provisions of this Lease, Landlord leases to Tenant and
Tenant leases from Landlord the Premises, which Premises are improved or to be
improved by Landlord with Landlord’s Work described in the Premises Preparation
Agreement, those Premises being agreed to have the Approximate Rentable Square
Feet designated in Subparagraph 1(b).
 
(b)  Tenant shall have the nonexclusive right to use, in common with other
present and future tenants in the Building, the following areas (“Common Areas”)
appurtenant to the Premises, subject to the Rules and Regulations referred to in
Paragraph 30 and to other reasonable rules and regulations which Landlord may
deem advisable for the Common Areas (including without limitation the hours
during which they are open for use):
 
(i)  The Building’s common entrances, lobbies, rest rooms not within a suite,
stairways and accessways, loading docks, ramps, drives and platforms and any
passageways and serviceways thereto, and the common pipes, conduits, wires and
appurtenant equipment serving the Premises;
 
(ii)  Loading and unloading areas, trash areas, parking areas, and similar areas
and facilities appurtenant to the Building;
 
(iii)  The roadways, sidewalks, walkways, parkways, driveways and landscaped
areas and similar areas and facilities within the Project which are made
available for the use or benefit of all Project tenants and their invitees and
other visitors; and
 
(iv) The parking areas, including driveways and alleys and other improvements,
as depicted on attached Exhibit A-2.
 
(c)  Landlord reserves the right from time to time without unreasonable
interference with Tenant’s use:
 
(i)  To install, use, maintain, repair and replace pipes, ducts, conduits, wires
and appurtenant meters and equipment for service to other parts of the Building
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas, and to relocate any pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Premises which are located in
the Premises or located elsewhere outside the Premises, and to expand the
Building and the Project;
 
(ii)  To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas and walkways;
 
(iii)  To temporarily close or designate for other uses any of the Common Areas
for purposes of improvement, maintenance or repair, so long as reasonable access
to the Premises remains available;
 
(iv)  To designate other land outside the boundaries of the Building to be a
part of the Common Areas;
 
(v)  To add additional buildings and improvements to the Common Areas or the
Project;
 
(vi)  To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building or the Project, or any portion thereof;
and
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
(vii)   To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas as Landlord may deem to be appropriate.
 
The preceding reservation of rights to use the Common Areas shall not impose on
Landlord any obligation to maintain or repair the Common Areas or any other
portion of the Premises except as expressly set forth in this Lease.
 
(d)  Landlord and Tenant acknowledge that Tenant is currently occupying the
Premises and certain additional space in the Building pursuant to that certain
Lease, dated November 20, 1996, as amended (the “Existing Lease”), which
Existing Lease expires on May 31, 2002 (“Existing Lease Expiration Date”).
Tenant shall continue to have the right to use the warehouse area (the
“Warehouse Space”) of Tenant’s existing premises under the Existing Lease (the
“Existing Premises”) beyond the Existing Lease Expiration Date until the earlier
of the following dates (the “Warehouse Occupancy Period”): (i) October 1, 2002
or (ii) five (5) days after Landlord notifies Tenant that Landlord has obtained
the necessary permits to perform Landlord’s Work (defined in the Premises
Preparation Agreement) or (iii) thirty (30) days before the target commencement
date of a lease entered into for the Vacated Space (as defined in the Work
Letter Agreement) between Landlord and a third party, provided that the dates
set forth in clauses (ii) and (iii), above, shall in no event be earlier than
August 23, 2002. Tenant’s use of the Warehouse Space during the Warehouse
Occupancy Period shall be subject to all of the terms and conditions of this
Lease (except that no additional Monthly Basic Rent shall be payable in
connection with Tenant’s use of the Warehouse Space) and Tenant shall promptly
surrender the Warehouse Space in accordance with the provisions of the Existing
Lease, notwithstanding that the Existing Lease has terminated. If tenant fails
to surrender the Warehouse Space on or before the end of the Warehouse Occupancy
Period as required hereunder, then Tenant shall pay Landlord holdover rent for
the Warehouse Space in the amount of One Thousand and 00/100 Dollars ($1,000)
per day. Notwithstanding any other provision of this Lease, Tenant’s occupancy
of the Warehouse Space after the end of the Warehouse Occupancy Period shall be
a tenancy at sufferance and Tenant shall reimburse Landlord for and indemnify
Landlord against all damages and liability which Landlord incurs from Tenant’s
delay in vacating the Warehouse Space, including, without limitation, claims by
and liability to any succeeding tenant founded on such delay and any attorneys’
fees and costs.
 
3.  TERM.    The Term shall be for the period designated in Subparagraph 1(l),
beginning on the Commencement Date under Subparagraph 1(d) and ending on the
Expiration Date under Subparagraph 1(l), unless the Lease shall be terminated
sooner as hereinafter provided.
 
4.  POSSESSION.    Tenant agrees that it is in full possession of the Premises
as of the Commencement Date.
 
5.  MONTHLY BASIC RENT.
 
(a)  Tenant agrees to pay Landlord as Monthly Basic Rent for the Premises the
Monthly Basic Rent designated in Subparagraph 1(f) in advance on the first day
of each calendar month during the Term. If the Term commences or ends on a day
other than the first day of a calendar month, then the rent for such period
shall be prorated in the proportion that the number of days this Lease is in
effect during such period bears to thirty (30). In addition to the Monthly Basic
Rent, Tenant agrees to pay as additional rental the amount of rental adjustments
and other charges required by this Lease. In no event shall Monthly Basic Rent
ever be less than the initial Monthly Basic Rent. All rental shall be paid to
Landlord, without prior demand and without any deduction or offset, in lawful
money of the United States of America, at the address of Landlord designated in
Subparagraph 1(a) or to such other person or at such other place as Landlord may
from time to time designate in writing.
 
(b)  Rent and all other payments required to be made by Tenant to Landlord under
this Lease shall be deemed to be and treated as rent and payable and recoverable
as “rent”, and Landlord shall have the same rights against Tenant for default in
any such payment as in the case of nonpayment of Monthly Basic Rent.
 
(c)  If Tenant fails to pay any installment of rent within ten (10) days
following the date due (which ten days is not intended to be a grace period) or
if Tenant fails to make any other payment for which Tenant
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
is obligated under this Lease when due, then Tenant shall pay to Landlord as
additional rent a late charge equal to six percent (6%) of the amount due (“Late
Charge”) to compensate Landlord for the extra costs incurred as a result of such
late payment; provided, however, that with respect to Tenant’s first failure to
timely pay an amount due under this Lease, the late charge will only be payable
ten (10) days after written notice from Landlord that such amount is past due.
The parties agree that the Late Charge represents a fair and reasonable estimate
of the costs that Landlord will incur by reason of late payment by Tenant.
Acceptance of any Late Charge shall not constitute a waiver of the Tenant’s
default with respect to the overdue amount, or prevent Landlord from exercising
any other rights and remedies available to Landlord.
 
(d)  If the amount of rent or any other payment due under this Lease now or in
the future violates the terms of any governmental restrictions on such rent or
payment, then the rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restrictions.
 
6.  OPERATING EXPENSES.
 
(a)  For purposes of this Lease, the following terms are defined as follows:
 
(i)  “Tenant’s Percentage” shall have the meaning set forth in Subparagraph
1(l).
 
(ii)  “HVAC Costs” means all costs incurred in the operation, repair and
maintenance and replacement of the systems for heating, ventilating and air
conditioning the buildings in the Project including, without limitation,
supplies, materials, equipment, tools, and contracted services.
 
(iii)  “Taxes and Assessments” shall mean: (1) Real property taxes and fees and
expenses incurred in contesting the amount or validity of any real property tax;
(2) Any assessment, fee, tax, levy, charge, penalty or similar imposition
imposed by any authority, improvement district or special assessment district
upon or in respect of the Premises, Building, Project, or Common Areas, or any
portion thereof, including any such charges imposed for the use or occupancy of
the Building, Project, or Premises, or upon this transaction or any document to
which Tenant is a party; (3) Any new or increased assessment, tax, fee, levy or
charge in substitution, partially or totally, of any assessment, tax, fee, levy
or charge previously included under Subparagraphs 6(a)(iii)(1) and (2),
including, without limitation, increases due to tax rate increases or
reassessment of the Premises, Building, Common Areas, or Project, or any portion
thereof, for any reason (provided that Tenant shall not be responsible for any
reassessment caused by any tenant improvements made in the Project, other than
to Tenant’s Premises); (4) Any assessment Landlord must pay as owner of the
Building, Project, or Common Areas pursuant to any present or future (to the
extent reasonably approved by Tenant) covenants, conditions or restrictions,
easement agreements, tenancy in common agreements or similar restrictions
affecting the Building, Premises, Project, or Common Areas, or any portion
thereof; (5) An equitable allocation, in Landlord’s reasonable discretion, of
any tax or fee on personal property used in the maintenance, repair or operation
of the Building, Project, or Common Areas; and (6) All payroll taxes on salaries
of personnel to the extent used in the direct management, maintenance or
operation of the Building, Project, or Common Areas.
 
(iv)  “Insurance Costs” means all costs of premiums for insurance that Landlord
procures under this Lease or for or in connection with the Project, including,
without limitation, any insurance which any beneficiary or mortgagee unrelated
to Landlord with a lien affecting the Premises deems necessary or requires in
connection with the ownership or operation of the Building, Common Areas, or
Project.
 
(v)  “Capital Costs” means all costs incurred to make any capital improvements
or repairs to the Building, Project, or Common Areas, or any portion thereof,
including, without limitation, structural additions or repairs, which: (1) are
now or may hereafter be required by any statute, ordinance or regulation of any
governmental or enforcement agency; or (2) are needed to operate and maintain
the Building, Project, or Common Areas, or any portion thereof, at the same
quality levels as prior to the improvement or repair or to provide
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
substantially the same level of services to tenants of the Project as are
provided to tenants of comparable buildings. Capital Costs included in Operating
Expenses shall be amortized on a straight-line basis, plus interest ten percent
(10%) per annum, over the useful life of such capital items as reasonably
determined by Landlord pursuant to generally accepted accounting and management
principles, consistently applied
 
(b) “Operating Expenses” shall consist of all direct costs of ownership,
operation, repair or maintenance (including necessary supplies, material, tools
and equipment) of the Building, Project, or Common Areas, including any
expansions of the Building, Project, or Common Areas by Landlord, or any portion
thereof, and all indirect costs that are reasonably attributable to the
operation, repair and maintenance of the Building, Project, and Common Areas, or
any portion thereof, for any calendar year, including costs for the following by
way of illustration, but not limitation:
 
HVAC Costs; Taxes and Assessments; Insurance Costs; Capital Costs; costs
connected with providing electrical, telephone, cable and other electronic data
transmission services (including, without limitation, any costs (whether or not
Capital Costs) arising from the maintenance, repair and/or replacement of all or
any component of electrical, plumbing, mechanical, lighting, HVAC or other
building systems, and/or the maintenance, repair and/or replacement of lighting
fixtures, light bulbs, air filtration or distribution devices (provided that
Landlord shall have no obligation to provide any utilities), window panes,
window coating and/or other energy-saving measures); janitorial service and
window cleaning; waste disposal; parking facilities; Common Areas signage;
landscaping and gardening; security; and accounting, legal, administrative and
consulting fees.
 
Operating Expenses shall also include costs incurred in the management of the
Building, Project, and Common Areas (including, without limitation, wages and
salaries and related benefits for personnel to the extent used in the
management, operation and maintenance of the Building, Project, or Common Areas,
and Project management office rental and supplies) and a management fee
(“Management Fee”) equal to the greater of (i) fifteen percent (15%) of the
Operating Expenses incurred by Landlord (excluding such management fee) for the
calendar year or (ii) five percent (5%) of all sources of Landlord’s gross
revenue generated at the Project for the calendar year, including, without
limitation, Monthly Basic Rent and Operating Expenses.
 
(c) This Lease is and shall be construed as a “triple net” lease arrangement,
the Monthly Basic Rent shall be completely net to the Landlord, and Tenant shall
be directly responsible for and pay Tenant’s Percentage of all Operating
Expenses as set forth in clauses (i) through (iv), below:
 
(i)  Beginning with the Commencement Date and on or before the expiration of
each one (1) year period thereafter (each, a “Lease Year”), Landlord shall
deliver to Tenant a reasonable estimate of Tenant’s Percentage of annual
Operating Expenses payable in twelve (12) equal monthly installments on the
first day of every month as additional rent together with Tenant’s payment of
Monthly Basic Rent. Landlord may from time to time during the Lease Year revise
Landlord’s estimate of annual Operating Expenses and Tenant’s monthly estimated
payments. If after the first Lease Year Landlord has not furnished Tenant with a
written estimate for any Lease Year, Tenant shall continue to pay monthly
installments of Tenant’s Percentage of Operating Expenses at the rate
established for the immediately preceding Lease Year (if applicable), provided
that, when a written estimate of Operating Expenses for the current Lease Year
is delivered to Tenant, Tenant shall, on or before the next monthly payment
date, pay all accrued and unpaid monthly estimates based on the new estimate.
 
(ii)  On or before May 1 of each Lease Year after the first Lease Year (or as
soon thereafter as is practical) Landlord shall deliver to Tenant a statement
(the “Statement”) setting out Tenant’s Percentage of actual Operating Expenses
for the immediately preceding Lease Year. If Tenant’s Percentage of actual
Operating Expenses for the previous Lease Year differs from the total estimated
monthly payments of Tenant’s Percentage of Operating Expenses made by Tenant for
such Lease Year, Tenant shall pay the amount of the deficiency within ten (10)
days of receipt of the Statement or Landlord shall credit the difference, as the
case may be; in the case of a credit due, Landlord shall credit against Tenant’s
next ensuing installment(s) of Monthly Basic Rent an amount equal to the
difference until the credit is exhausted. If a credit is due from Landlord on
the last day of the Term, Landlord shall credit against any payments due from
Tenant under this Lease an amount equal to the
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
credit or, if no payments are due, or may become due from Tenant, Landlord shall
pay Tenant the amount of the credit. The obligations of Tenant and Landlord to
make payments required under this Paragraph 6 shall survive the termination of
this Lease.
 
(iii)  If any dispute arises as to the accuracy of Operating Expenses as set
forth in the Statement, Tenant shall nevertheless make the payment in accordance
with any notice given by Landlord, but Tenant shall have the right, after
reasonable notice and at reasonable times, to inspect Landlord’s accounting
records at Landlord’s accounting office and, if after such inspection, Tenant
still disputes the amount of Operating Expenses owed, Landlord shall immediately
refer the matter for prompt certification by Landlord’s certified public
accountants, who shall be deemed to be acting as experts and not arbitrators,
which certification shall be conclusive and binding on both parties. Any
adjustment required to any previous payment made by Tenant or Landlord by reason
of any such decision shall be made within ten (10) days of such certification.
Tenant agrees to pay the cost of such certification unless it is determined that
Landlord’s original Statement overstated Operating Expenses by more than five
percent (5%), in which case Landlord shall pay the cost of such certification.
 
(iv)  Operating Expenses due from Tenant in any Lease Year which has less than
365 days because the Term expires on other than the last day of that Lease Year
shall be prorated on a per-day basis.
 
(d)  Notwithstanding anything to the contrary contained immediately above, as to
each specific category of expense which one or more tenants of the Project
either pays directly to third parties or actually reimburses Landlord (for
example, separately metered utilities, property taxes directly reimbursed to
Landlord, etc.) then each such expense which is actually paid or reimbursed
shall not be included in “Operating Expenses” for purposes of this Paragraph 6.
Tenant’s Percentage for each such category of expense shall be adjusted by
excluding from the denominator thereof the Rentable Square Feet of all such
tenants paying such category of expense directly to third parties or actually
reimbursing same directly to Landlord. Moreover, if Tenant directly pays a third
party or actually reimburses Landlord for any such category of expense, each
such category of expenses which is paid or actually reimbursed by Tenant shall
be excluded from the determination of Operating Expenses for Tenant to the
extent such expense (after deduction of that portion paid or directly reimbursed
by Tenant) was incurred with respect to space in the Project actually leased to
other tenants.
 
(e)  Notwithstanding the foregoing, Operating Expenses shall not include any of
the following:
 
(i)  all interest, principal, loan fees, and other carrying costs related to any
debts or mortgage or deed of trust encumbering the Project and all rental and
other payable due under any ground or underlying lease, unless such costs are
attributable to Tenant’s, its agents’ or employees’ activities in, on or about
the Project, or as a result of a Tenant’s breach or default under this Lease
 
(ii)  legal fees, brokerage commissions, advertising costs or related expenses
in connection with the leasing of the Project;
 
(iii)  costs incurred in connection with damage or repairs to the extent covered
under any insurance policy carried by Landlord in connection with the Project;
 
(iv)  expenses for repair or replacement to the extent paid by condemnation
awards;
 
(v)  costs associated with damage or repairs to the Project necessitated by the
gross negligence or willful misconduct of Landlord or Landlord’s employees or
agents;
 
(vi)  increases in insurance premiums over those in effect on the Commencement
Date to the extent any other tenant or occupant use of their premises that
differs materially from Tenant’s use of the Premises causes Landlord’s insurance
premiums to increase or obligates Landlord to purchase additional insurance;
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(vii)  reserves for Landlord’s repair, replacement or improvement of the Project
or any portion thereof;
 
(viii)  executive salaries or salaries of service personnel to the extent that
such salaries are payable in connection with services other than in connection
with the management, operation, repair or maintenance of the Project;
 
(ix)  the cost of offsite service personnel to the extent that such personnel
are not engaged in the management, operation, repair or maintenance of the
Project;
 
(x)  charitable or political contributions or fees paid to trade associates;
 
(xi)  Landlord’s general overhead expenses not related to the Project;
 
(xii)  legal fees, accountant fees and other expenses incurred in disputes with
other tenants or occupants of the Project or associated with the enforcement of
any other leases or defense of Landlord’s title to or interest in the Project or
any part thereof;
 
(xiii)  costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting, expanding or altering
space for tenants or other occupants of vacant space in the Project;
 
(xiv)  any costs, fines, or penalties incurred due to violations by Landlord of
any governmental rule or authority, this Lease or any other lease in the
Project, or due to Landlord’s gross negligence or willful misconduct;
 
(xv)  payments for rented equipment, the cost of which equipment would be a
capital expenditure if such equipment were purchased by Landlord except to the
extent such payments or costs would constitute a Capital Cost;
 
(xvi)  services or installations furnished to any tenant in the Project which
are not available to Tenant or quantities of such services furnished to any
tenant in the Project which are also furnished to Tenant, but are furnished to
other tenants in an amount which is not available to Tenant;
 
(xvii)  the cost of any service provided to Tenant or other occupants of the
Project for which Landlord is entitled to be reimbursed; and
 
(xviii)  any management or supervision fee other than the Management Fee.
 
7.  SECURITY DEPOSIT.    Landlord and Tenant confirm that Landlord currently
holds a security deposit in the amount of Twenty-One Thousand Nine Hundred
Thirty and 00/100 Dollars ($21,930.00) (“Existing Security Deposit”) in
connection with the Existing Lease. Concurrently with Tenant signing this Lease,
Tenant shall pay Landlord an additional Twelve and 50/100 Dollars ($12.50),
which amount shall be added to the Existing Security Deposit and which combined
amount (i.e., $21,942.50) shall constitute the Security Deposit under this
Lease. The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of Tenant’s obligations under this Lease.
If Tenant breaches any obligation under this Lease, including, without
limitation, under provisions relating to the payment of rent, Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any rent or any other sum in default, or for the
payment of any other amount which Landlord may spend or become obligated to
spend by reason of Tenant’s default or to help to compensate Landlord for any
other loss or damage which Landlord may suffer by reason of Tenant’s default. If
any portion of the Security Deposit is so used or applied, Tenant shall, upon
demand, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Tenant’s failure to do so shall be a
material breach of this Lease. Landlord shall not be required to keep the
Security Deposit separate from
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

its general funds, and Tenant shall not be entitled to interest on the Security
Deposit. To the extent that the Security Deposit has not been applied by
Landlord as permitted hereunder, the Security Deposit or any balance thereof
shall be returned to Tenant (or, at Landlord’s option, to the last permitted
assignee of Tenant’s interests under this Lease) at the expiration of the Term,
provided that Landlord may retain the Security Deposit until such time as any
amount due from Tenant in accordance with Paragraph 6 has been determined and
paid in full. If Landlord sells its interest in the Premises during the Term and
if Landlord deposits with the purchaser of the Premises the then unappropriated
portion of the Security Deposit and the purchaser acknowledges in writing its
receipt of the Security Deposit, Landlord shall be discharged from any further
liability with respect to the Security Deposit.
 
8.  USE.
 
(a)  Tenant shall use the Premises only for the use set forth in Subparagraph
1(n), and shall not use or permit the Premises to be used for any other purpose
without Landlord’s prior written consent, which may be withheld in Landlord’s
sole and absolute discretion. Nothing contained herein shall be deemed to give
Tenant any exclusive right to such use in the Building or Project or shall be
deemed to be a warranty by Landlord that the Premises are suitable for a
particular use. Tenant shall not use or occupy the Premises in violation of any
present or future applicable law, and shall, upon written notice from Landlord,
discontinue any use of the Premises which is declared by any applicable
governmental authority to be a violation of law. Tenant shall comply with any
direction of any such governmental authority which shall, by reason of the
nature of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant
or Landlord with respect to the Premises or with respect to the use or
occupation thereof. Notwithstanding any circumstantial factors judicially
developed as a means of allocating the obligation to make alterations to the
Premises in order to comply with present or future laws, it is the intention of
the parties that such obligations with respect to the Premises are those of the
Tenant and are accordingly reflected in rental payments and other consideration
under this Lease. Tenant shall comply with all rules, orders, regulations and
requirements of such generally recognized fire rating organization(s) as
Landlord may specify from time to time. Tenant shall promptly, upon demand,
reimburse Landlord for any additional insurance premium charged by reason of
Tenant’s failure to comply with the provisions of this Paragraph 8. Tenant shall
take all steps required to ensure that neither Tenant nor its contractors or
invitees (i) violate any governmental regulations, ordinances, or laws
applicable to the Premises, (ii) do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or Project, or injure or annoy them,
(iii) use or allow the Premises to be used for any unlawful or objectionable
purpose, or (iv) cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with all present and future covenants, conditions,
and restrictions or other restrictive covenants and obligations, whether or not
of record, which affect the use and operation of the Premises, the Building, the
Common Areas or the Project, or any portion thereof, provided that Landlord
shall not adopt or agree to any restrictions that materially interfere with the
operation of Tenant’s business in the Premises as permitted under this Lease or
any rights of Tenant under this Lease. Tenant shall not commit or suffer to be
committed any waste in or upon the Premises and shall keep the Premises in the
condition required under Paragraph 15(a). Tenant shall not place a load upon the
Premises exceeding the average pounds of live load per square foot of floor area
specified for the Building by Landlord’s architect, with partitions to be
considered a part of the live load. Landlord reserves the right to prescribe the
weight and position of all files, safes and heavy equipment which Tenant desires
to place in the Premises so as to properly distribute the weight thereof.
Further, Tenant’s business machines and mechanical equipment which cause
vibration or noise that may be transmitted to the Building structure or to any
other space in the Building or Project shall be so installed, maintained and
used by Tenant as to eliminate such vibration or noise. Tenant shall be
responsible for all structural engineering required to determine structural load
in the Premises.
 
(b)  Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. Section 12101 et seq.) and regulations and guidelines
promulgated thereunder, as all of the same may be amended and supplemented from
time to time (collectively, “ADA”) establish requirements for business
operations, accessibility and barrier removal, and that such requirements may or
may not apply to the Premises, the Building and the Project depending on, among
other things: (1) whether Tenant’s business is deemed a “public accommodation”
or “commercial facility”, (2) whether such requirements are “readily
achievable”, and (3) whether a given alteration affects a “primary function
area” or triggers “path of travel” requirements. The parties hereby agree that:
(a) Landlord shall be responsible for ADA Title III compliance in (i) the Common
Areas, except as provided
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
below, and (ii) the Premises to the extent, but only to the extent, any
alterations to the Premises are directly required by the City of San Diego in
connection with Landlord’s Work, (b) except as provided in Clause (a)(ii),
above, Tenant shall be responsible for ADA Title III compliance in the Premises,
including any tenant improvements or other work to be performed in the Premises
under or in connection with this Lease, (c) Landlord may perform or require that
Tenant perform, and Tenant shall be responsible for the cost of, ADA Title III
“path of travel” requirements triggered by Tenant Alterations in the Premises
other than Landlord’s Work, and (d) Landlord may perform, or require Tenant to
perform, and Tenant shall be responsible for the cost of, ADA Title III
compliance in the Common Areas necessitated by the Building being deemed to be a
“public accommodation” instead of “commercial facility” as a result of Tenant’s
particular use of the Premises. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.
 
9.  NOTICES.    Any notice, consent, or approval required or permitted to be
given under this Lease must be in writing and may be given by personal delivery
or by mail, and shall be deemed sufficiently given when actually received by the
intended party, whether personally delivered or mailed by registered or
certified mail, if to Tenant at the address designated in Subparagraph 1(a)
until the commencement of the Term only, and thereafter at the Premises, and if
to Landlord at the addresses designated in Subparagraph 1(a). Either party may
specify a different address for notice purposes by written notice to the other,
except that Landlord may in any event use the Premises as Tenant’s address for
notice purposes.
 
10.  BROKERS.    Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, except
the Broker(s) (named in Subparagraph 1(c)), whose commission shall be paid by
Tenant. Tenant agrees to indemnify and defend Landlord from any cost, expense or
liability for any compensation, fee, commission or charge claimed by any other
party claiming by, through or on behalf of Tenant with respect to this Lease.
 
11.  HOLDING OVER.    Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages and liability which Landlord incurs from
Tenant’s delay in vacating the Premises, including, without limitation, claims
by and liability to any succeeding tenant founded on such delay and any
attorneys’ fees and costs. If Tenant does not vacate the Premises upon the
expiration or earlier termination of the Lease and Landlord thereafter accepts
rent from Tenant, Tenant’s occupancy of the Premises shall be a “month-to-month”
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy, except that the Monthly Basic Rent then in effect shall
be increased by one hundred percent (100%).
 
12.  TAXES ON TENANT’S PROPERTY.
.
(a)  Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof, but only under proper protest if requested
by Tenant, Tenant shall, upon demand, repay to Landlord the taxes so levied
against Landlord, or the portion of such taxes resulting from such increase in
the assessment.
 
(b)  If any tenant improvements in the Premises, whether installed by Landlord
or Tenant, or paid for by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s standards for other space in the Building are assessed,
then the real property taxes and assessments levied against the Building by
reason of such higher assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Subparagraph 12(a). If the records of the County Assessor are not available or
sufficiently detailed to serve as a basis for determining whether any tenant
improvements are subject to a higher valuation than improvements conforming to
Landlord’s Building standards, the actual cost of construction shall be used.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  Any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or by any payments to be made by Tenant under this Lease,
including, without limitation, any gross income tax or excise tax levied by any
governmental agency or political subdivision thereof with respect to the receipt
of rent or other payments under a lease, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof, shall be deemed
to be taxes levied against personal property of Tenant and shall be governed by
the provisions of Subparagraph 12(a).
 
13.  CONDITION OF PREMISES.    Except as expressly set forth in this Lease
(including construction of Landlord’s Work in accordance with the terms and
conditions of the Premises Preparation Agreement), Landlord’s lease of the
Premises to Tenant shall be on an “AS IS” basis without representations or
warranties express or implied, and Tenant’s taking of possession of the Premises
shall conclusively establish that the Premises and the Building were in
satisfactory condition at the time of that possession (excluding latent defects
and those items normally associated with a “punch list”). Tenant accepts that
from time to time there may be construction and improvement work by Landlord on
other space in the Building and to the Common Areas and other portions of the
Project, and that such work may cause intermittent noise, vibrations, or other
temporary inconveniences; provided, however, Landlord will take steps reasonably
necessary and feasible to minimize inconveniences to Tenant and Tenant’s
employees and visitors.
 
14.  ALTERATIONS.
 
(a)  Tenant shall make no alterations, additions, repairs or improvements to the
Premises (collectively, “Alteration(s)”) except as expressly permitted by this
Article 14. Notwithstanding the foregoing, Landlord’s consent shall not be
required for (but Tenant shall provide Landlord with at least ten (10) days
prior written notice (which notice shall include a detailed description of the
anticipated Alterations and all plans and specifications prepared for the
Alterations) of any Alterations which cost less than Fifteen Thousand and 00/100
($15,000) per Alteration, and an aggregate cost of Seventy-five Thousand and
00/100 Dollars ($75,000.00) during the Term and do not (i) affect the exterior
of the Building or outside areas (or be visible from adjoining sites), or (ii)
affect or penetrate any of the structural portions of the Building, including
but not limited to the roof, or (iii) require any change to the basic floor plan
of the Premises, any change to any structural or mechanical systems of the
Building, or (iv) interfere in any manner with the proper functioning of or
Landlord’s access to any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment located in or serving the Building, or (v) diminish the
value of the Premises, or (vi) require any demolition of any portion of the
Premises, or (vii) require any painting that will emit paint fumes into the
ventilation system of the Building (“Notice-Only Alterations”). Tenant shall
have no right to make any Alterations to, or which could, in Landlord’s sole and
absolute discretion, adversely affect the structural portions of the Building,
which shall include the foundation, floor/ceiling slabs, roof, curtain walls,
exterior glass and mullions, columns, beams, shafts, stairs, stairwells,
escalators, plazas, artwork, sculptures, washrooms, mechanical, electrical and
telephone closets and all Common Areas and public areas and the mechanical,
electrical, life safety, plumbing, sprinkler systems and HVAC systems
(collectively, “Building Structure and Systems”) without Landlord’s prior
written consent, which may be withheld in Landlord’s sole discretion. Landlord’s
consent to any other Alteration shall not be unreasonably withheld, conditioned
or delayed. Notwithstanding the other provisions of this Article 14, Tenant may
install normal office decorations (e.g., paintings) in the Premises without
obtaining Landlord’s consent.
 
(b)  Landlord may condition its consent to any type of Alteration on such
requirements as Landlord may deem necessary in its subjective, good faith
discretion, including without limitation: (i) the manner in which the work is to
be done, (ii) the right of approval over the entity which shall perform, or
contract to perform, the work (which approval may be withheld if, among other
things, that entity is not properly licensed under all applicable laws or if
Landlord deems the insurance carried by that entity to be inadequate), (iii) the
times during which the work is to be accomplished, (iv) the issuance at Tenant’s
sole cost of a performance or labor and material payment bond ensuring lien-free
completion of the proposed Alterations, (v) delivery to Landlord of preliminary
and final sets of plans for the proposed Alterations, or (vi) modification of
the proposed Alterations to conform to Landlord’s subjective opinion about the
appearance of the proposed Alterations. Tenant shall give Landlord at least ten
(10) business days prior written notice of the expected commencement date of any
work related to the Premises.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Tenant shall be responsible for obtaining all permits required by law for all
work done by Tenant under this Lease and Tenant warrants that such work shall
comply with all applicable governmental laws, codes, or ordinances, including,
without limitation, the ADA).
 
(c)  Upon the expiration or earlier termination of this Lease, (i) all or any
part of the Alterations to or in connection with the Premises shall, at the
option of Landlord, either (a) become the property of Landlord and remain on and
be surrendered with the Premises, or (b) be removed from the Premises and the
Premises restored to their condition immediately before those Alterations were
made, all by and at the expense of Tenant. At the time Tenant requests
Landlord’s consent to, or notifies Landlord of an Alteration hereunder, Tenant
may request Landlord to notify Tenant if Landlord will waive its right to
require Tenant to remove the Alteration and restore the Premises at the end of
the Term (“Removal Waiver Request”). Landlord’s failure to notify Tenant within
ten (10) days after Landlord’s receipt of the Removal Waiver Request that
Landlord has granted Tenant’s Removal Waiver Request shall be conclusively
deemed to be Landlord’s denial of the Removal Waiver Request.
 
(d)  All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant
(“Tenant’s Effects”) shall be and remain the property of Tenant and may be
removed by Tenant at any time during the Term when Tenant is not in default
under this Lease. If Tenant fails to remove all of Tenant’s Effects from the
Premises upon termination of this Lease, Landlord may, at its option, remove
Tenant’s Effects and store Tenant’s Effects without liability to Tenant for loss
of Tenant’s Effects. Tenant agrees to pay Landlord upon demand any and all
expenses incurred by Landlord in removing Tenant’s Effects, including court
costs, attorneys’ fees and storage charges on Tenant’s Effects, for any length
of time that Tenant’s Effects shall be in Landlord’s possession. Landlord may,
at its option, without notice, sell Tenant’s Effects, or any of the same, at a
private sale and without legal process, for such price as Landlord may obtain,
and apply the proceeds of such sale to any amounts due under this Lease from
Tenant to Landlord and to the expenses incident to the removal and sale of
Tenant’s Effects. Tenant waives the provisions of California Civil Code sections
1980-1991.
 
15.  REPAIRS.
 
(a)  Subject to Landlord’s repair obligations set forth in Paragraph 15(b),
Tenant shall keep, maintain and preserve the Premises in first-class condition
and repair, and shall, when and if needed, at Tenant’s sole cost and expense,
make all repairs to the Premises and every part thereof, including, without
limitation, the interior surfaces of the ceilings, walls and floors, all doors,
all interior windows, all non-standard plumbing, pipes, electrical wiring, light
fixtures and bulbs, switches, furnishings, signs and special items and equipment
installed by or at the expense of Tenant. Landlord shall have no obligation to
alter, remodel, improve, repair, decorate or paint the interior of the Premises
or any part thereof. Tenant and Landlord affirm that Landlord has made no
representations to Tenant respecting the condition of the Premises, the
Building, the Common Areas, or the Project except as specifically set forth in
this Lease.
 
(b)  Anything contained in Paragraph 15(a) to the contrary notwithstanding,
Landlord shall repair and maintain in a first-class condition the structural
portions of the Building and the Building roof, exterior windows, window seals,
standard plumbing, heating, ventilating, air conditioning, electrical systems,
landscaping, hardscaping, parking areas and exterior components of the Building,
unless such maintenance and repairs are required in part or in whole by the act,
neglect or omission of Tenant, its agents, servants, employees or invitees, in
which case Tenant shall pay to Landlord, as additional rent, the reasonable cost
of such maintenance and repairs. Landlord shall not be liable for any failure to
make any such repairs or to perform any maintenance unless such failure shall
persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant. Except as provided in
Paragraph 23, there shall be no abatement of rent and no liability of Landlord
by reason of any injury to or interference with Tenant’s business arising from
the making of any repairs, alterations or improvements in or to any portion of
the Building, the Premises, the Common Areas, or the Project or in or to
fixtures, appurtenances and equipment therein. Tenant waives the right to make
repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly provided under this Lease. If Landlord fails to perform any of its
repair and maintenance obligations as required in this
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Lease, and such failure materially affects Tenant’s ability to use and occupy
the Premises for the purposes permitted herein, Tenant shall have the right, but
not the obligation, to perform such repairs or maintenance if such failure
continues for more than fifteen (15) days after Landlord’s receipt of written
notice from Tenant detailing the repairs or maintenance required; provided,
however, that if the nature of the repairs or maintenance to be completed by
Landlord is such that more than fifteen (15) days are required to complete such
repairs or maintenance, Landlord shall have such additional time as is
reasonably necessary to complete such repairs or maintenance so long as Landlord
takes appropriate action to commence such repairs or maintenance within such
fifteen (15) day period and thereafter diligently pursues such repairs or
maintenance to completion. In such event, Landlord shall reimburse Tenant for
the reasonable costs incurred by Tenant to complete such repairs or maintenance
within thirty (30) days after receipt of Tenant’s written demand therefore,
together with copies of the paid invoices evidencing the costs incurred by
Tenant. Any repairs or maintenance permitted herein shall be performed in a good
workmanlike manner by licensed contractors. If Landlord objects to the repairs
or maintenance performed or the expenses incurred by Tenant in performing such
work, Landlord shall deliver a written notice of Landlord’s objection to Tenant
within thirty (30) days after Landlord’s receipt of Tenant’s invoice evidencing
the expenses incurred by Tenant. Landlord’s notice shall set forth in reasonable
detail Landlord’s reasons for its claim that such repairs or maintenance were
not required or were not Landlord’s obligation under this Lease or the reasons
for Landlord’s dispute of the expenses incurred by Tenant in performing such
work. In no event shall Tenant’s rights hereunder be construct to give Tenant
any right of offset or to deduct any amount paid by Tenant or payable to Tenant
from any amount payable by Tenant under this Lease. In addition, notwithstanding
the foregoing, neither Tenant, nor Tenant’s contractors shall perform any
repairs or maintenance to, or that will affect the Building Structure and
Systems.
 
(c)  As between Landlord and Tenant, Landlord is recognized as the owner of
telephone, cable, and any fiber optic wiring serving the Premises (collectively,
the “Building Cable”) whether installed as of or following the Commencement
Date. Tenant shall be responsible for the maintenance of all Building Cable.
Tenant’s access to the Common Areas for the purposes of installing and
maintaining the Building Cable is conditioned upon Landlord’s approval of
Tenant’s service contract and appropriate insurance policies being obtained by
the entity installing the Building Cable. Landlord shall not be responsible and
shall have no liability for interruption in or failures of telephone or
electronic data transmission services except to the extent caused by the gross
negligence or willful misconduct of Landlord. Tenant shall abide by all
reasonable, written and nondiscriminatory rules and regulations hereafter
promulgated by Landlord regarding access to the Building Cable. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, losses, liabilities, costs and expenses, including, without limitation,
actual attorneys’ fees, incurred by Landlord and related to Tenant’s access to
or work performed in connection with the Building Cable.
 
(d)  At Landlord’s election as part of Operating Expenses, Landlord may elect
from time to time to procure and keep in effect, as part of Operating Expenses,
the following maintenance and service contracts: (i) landscaping, (ii) heating,
ventilation and air conditioning equipment, (iii) boiler, fired or unfired
pressure vessels, (iv) fire sprinkler and/or standpipe and hose or other
automatic fire extinguishing systems, including fire alarm and/or smoke
detection systems, (v) roof covering and drain maintenance, (vii) asphalt and
parking lot maintenance, and (viii) janitorial.
 
16.  LIENS.    Tenant shall not permit any mechanics’, materialmens’ or other
liens to be filed against any portion of the Building or the Project or against
Tenant’s leasehold interest in the Premises. Landlord shall have the right at
all reasonable times to post and keep posted on the Premises any notices which
it deems necessary for protection from such liens. If any such liens are filed,
Landlord may, without waiving its rights and remedies based on such breach of
Tenant and without releasing Tenant from any of its obligations, cause such
liens to be released by any means it shall deem proper, including payments in
satisfaction of the claim giving rise to such lien. Tenant shall pay to Landlord
at once, upon notice by Landlord, any sum paid by Landlord to remove such liens,
together with interest on that sum at (a) the maximum rate permitted by
then-existing usury law, if applicable, or (b) if the then-existing usury law is
not applicable, one and one-half percent (1-1/2%) per month (“Lease Interest
Rate”) from the date of Landlord’s payment. Landlord acknowledges Tenant’s right
to finance and to secure under the Uniform Commercial Code, inventory,
furnishings, furniture, equipment, machinery, leasehold improvements and other
personal property located in or at the Premises that does not constitute a real
property fixture, and Landlord agrees to
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

execute commercially reasonable waiver forms (“Landlord Waiver”) as described
below releasing liens in favor of any purchase money seller, lessor or lender
who has financed or may finance in the future such items. Without limiting the
effectiveness of the foregoing, provided that no default shall have occurred and
be continuing, Landlord shall, upon the request of Tenant, and at the Tenant’s
sole cost and expense, execute and deliver any instruments necessary or
appropriate to confirm any such Landlord Waiver to any person or entity
permitted under this paragraph provided that any such Landlord Waiver will
require the purchase money seller, lessor or lender to (x) remove any such
personal property within thirty (30) days after the end of the Lease term or
earlier termination of this Lease, (x) to repair any damage done to the
Premises, Building, or Project by the installation or removal of such personal
property, and (y) to promptly execute any instrument reasonably requested by
Landlord confirming that its lien rights relate only to personal property owned
by Tenant and not to any interest in this Lease or to Landlord’s fee interest in
the Project or any improvements or fixtures located within the Project.
 
17.  ENTRY BY LANDLORD.     Landlord reserves and shall at all times upon
reasonable prior notice (except in the case of an emergency that threatens
imminent risk to life or property, in which case no prior notice shall be
necessary) have the right to enter the Premises to inspect the same, to supply
after-hours janitor service and any other service to be provided by Landlord to
Tenant under this Lease, to show the Premises to prospective purchasers at any
time (subject to the other provisions of this paragraph) or prospective tenants
during the last nine (9) months of the Term, to post notices of
non-responsibility, to alter, improve or repair the Premises or any other
portion of the Building, without any such act being deemed an eviction of Tenant
and without abatement of rent, provided Landlord and its agents or employees
comply with Tenant’s reasonable risk management policies (which may include
having such person escorted at all times by an employee of Tenant). Landlord
shall have the right, but not the obligation, to enter upon the Premises and
into the Building for the purpose of performing any obligation on Tenant’s part
to be performed following a Tenant default pursuant to Paragraph 25, below, and
Tenant shall pay all costs incurred by Landlord at the Lease Interest Rate.
Landlord may, in order to carry out all such purposes, erect scaffolding and
other necessary structures where reasonably required by the character of the
work to be performed. Tenant waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss in, upon and about the
Premises resulting from any entry permitted under this paragraph. Landlord shall
at all times have and retain a key with which to unlock all doors in the
Premises, excluding Tenant’s vaults and safes. Landlord shall have the right to
use any and all means which Landlord may deem proper to open any door in an
emergency in order to obtain entry to or within the Premises. Any entry to the
Premises obtained by Landlord by any means shall not be deemed to be a forcible
or unlawful entry into the Premises, or an eviction of Tenant from the Premises
or any portion thereof, and any damages caused on account thereof shall be paid
by Tenant if that entry was caused by the acts or omissions of Tenant, its
agents or contractors.
 
18.  UTILITIES AND SERVICES.    Tenant represents that it is familiar with the
standards for all utilities servicing the Premises, including, without
limitation, the capacity of the feeders to the Building and the risers and
wiring installations. Tenant shall contract directly with all utility companies
and similar providers for utilities and services to the Premises and pay
directly for all such services (which shall include, without limitation, all
water, sewer, electrical, cable and other electronic data transmission
services), and Landlord shall have no obligation to provide any such services.
Notwithstanding the foregoing, any installation of utility lines, including,
without limitation, Building Cable whether or not through any existing conduits
or risers, and any trenching over the Premises to install wiring or cable,
whether or not over existing utility easements, shall be considered an
alteration to the Building Structure and Systems. Unless directly caused by the
gross negligence or the intentional misconduct of Landlord, the interruption of
any utilities or services to the Building shall not result in any liability of
Landlord, Tenant shall not be entitled to any abatement or reduction of rent by
reason of such failure (whether such failure affects HVAC services or
otherwise), no eviction of Tenant shall result from such failure, and Tenant
shall not be relieved from the performance of any covenant or agreement in this
Lease because of such failure. Any such interruption shall include, without
limitation, failure of services caused by (i) accident, breakage or repairs;
(ii) strikes, lockouts or other labor disturbance or labor dispute of any
character; (iii) governmental regulation, moratorium or other governmental
action; (iv) inability despite the exercise of reasonable diligence to obtain
electricity, water or fuel; or (v) any other cause beyond Landlord’s reasonable
control.
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
19.  BANKRUPTCY.    If Tenant shall file a petition in bankruptcy under any
provision of the Bankruptcy Code as then in effect, or if Tenant shall be
adjudicated a bankrupt in involuntary bankruptcy proceedings and such
adjudication shall not have been vacated within sixty (60) days from the date
thereof, or if a receiver or trustee of Tenant’s property shall be appointed and
the order appointing such receiver or trustee shall not be set aside or vacated
within sixty (60) days after the entry thereof, or if Tenant shall assign
Tenant’s estate or effects for the benefit of creditors (collectively, “Acts of
Insolvency”), or if this Lease shall, by operation of law or otherwise, pass to
any person or persons other than Tenant, then in any such event Landlord may
terminate this Lease, if Landlord so elects, with or without notice of such
election and with or without entry or action by Landlord. In such case,
notwithstanding any other provisions of this Lease, Landlord, in addition to any
and all rights and remedies allowed by law or equity, shall, upon such
termination, be entitled to recover damages in the amount provided in
Subparagraph 25(b), and neither Tenant nor any person claiming through or under
Tenant or by virtue of any statute or order of any court shall be entitled to
possession of the Premises but shall immediately surrender the Premises to
Landlord. Nothing contained herein shall limit or prejudice the right of
Landlord to recover, by reason of any such termination, damages equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved, whether or
not such damages are greater, equal to or less than the amount of damages
otherwise recoverable under the provisions of this Paragraph 19.
 
20.  INDEMNIFICATION AND EXCULPATION OF LANDLORD.
 
(a)  Tenant shall indemnify, defend and hold Landlord and its officers,
directors, shareholders, agents, employees, and contractors (the “Landlord
Parties” or, individually, a “Landlord Party”) harmless from all damages, costs
and expenses (including attorneys’ fees), judgments, loss, damage, injury,
liability, claims and losses (collectively, “Claims”) arising from Tenant’s use
of the Premises or the conduct of its business or from any activity, work or
thing done, permitted or suffered by Tenant in or about the Premises, the
Building, the Common Areas, any portion thereof, or any other part of the
Project. Tenant shall further indemnify, defend and hold the Landlord Parties
harmless from all Claims arising from any breach or default in the performance
of any obligation to be performed by Tenant under this Lease, or arising from
any act, neglect, fault or omission of Tenant or of its agents, employees, or
contractors, and from and against all Claims incurred in, or arising out of,
such claim or any action or proceeding brought thereon. In case any action or
proceeding shall be brought against the Landlord Parties or any of them by
reason of any such Claim, Tenant, upon notice from Landlord, shall defend the
same at Tenant’s expense by counsel reasonably approved in writing by Landlord.
Tenant, as a material part of the consideration to Landlord, hereby assumes all
risk of damage to property or injury to persons in, upon or about the Premises
from any cause whatsoever except to the extent caused by the gross negligence or
willful misconduct of Landlord or the Landlord Parties or any of them or
Landlord’s breach of this Lease. Tenant hereby waives all its Claims in respect
thereof against Landlord. Notwithstanding anything to the contrary set forth
herein, Landlord shall, with counsel reasonably acceptable to Tenant, indemnify,
defend and hold harmless Tenant as well as Tenant’s employees, agents and
invitees (collectively, “Tenant Parties”) from and against all liability and
claims (i) for damage to property outside the Premises to the extent that such
liabilities and claims are covered by such insurance (or would have been covered
had Landlord carried the insurance required under this Lease), even if resulting
from the negligent acts, omissions or willful misconduct of Tenant Parties, (ii)
to the extent resulting from the negligent acts, omissions or willful misconduct
of Landlord or Landlord Parties in connection with Landlord Parties’ activities
in, on or about the Project except to the extent that such liability or claim is
for damage to Tenant’s personal property, fixtures or furniture in the Premises
and is covered by insurance that Tenant is required to obtain under this Lease
(or would have been covered had Tenant carried the insurance required under this
Lease) and (iii) Landlord’s breach of this Lease.
 
(b)  Neither Landlord nor any Landlord Party shall be liable to Tenant or its
partners, directors, officers, contractors, agents, employees, invitees,
sublessees or licensees for any loss, injury or damage to Tenant or to any other
person, or to its or their property, except to the extent such injury, damage or
loss is caused by the gross active negligence or willful misconduct of Landlord
or a Landlord Party in the operation or maintenance of the Premises or the
Building. Further, neither Landlord nor any Landlord Party shall be liable (i)
for any such damage caused by other tenants or persons in or about the Building;
or (ii) for consequential or punitive
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

damages arising out of any loss of the use of the Premises or any equipment or
facilities therein by Tenant or any person claiming through or under Tenant.
 
21.  DAMAGE TO TENANT’S PROPERTY.    Subject to the provisions of Paragraph 20
and except to the extent cause by the gross negligence or willful misconduct of
Landlord or the Landlord Parties, neither Landlord nor any Landlord Party shall
be liable for (i) any damage to any property entrusted to employees of the
Building, (ii) loss or damage to any property by theft or otherwise, or (iii)
any injury or damage to persons or property resulting from fire, explosion,
falling plaster or other improvements, steam, gas, electricity, water or rain
which may leak from any part of the Building or from any latent defect in the
Premises or in the Building or any portion thereof, including, without
limitation, from the pipes, appliances or plumbing work in the Building or from
the roof, street or subsurface or from any other place or resulting from
dampness or any other cause whatsoever. Except as expressly provided otherwise
in this Lease, neither Landlord nor any Landlord Party shall be liable for
interference with light or other property rights. Tenant shall give prompt
notice to Landlord in case of fire or accidents in the Premises or in the
Building or of defects in the Premises or the Building or in any fixtures or
equipment.
 
22.  TENANT’S INSURANCE.
 
(a)  Tenant shall, during the Term and any other period of occupancy, at its
sole cost and expense, keep in full force the following insurance:
 
(i)  Standard form property insurance insuring against all-risk perils
(“All-Risk”) and sprinkler leakage. This insurance policy shall be upon all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant’s expense, and which is located in the Building including,
without limitation, furniture, fittings, installations, fixtures (other than
tenant improvements installed by Landlord), and any other personal property, in
an amount not less than the full replacement cost thereof. If there is a dispute
as to the amount which comprises full replacement cost, the reasonable decision
of Landlord or any mortgagees of Landlord shall be conclusive. This insurance
policy shall also cover direct or indirect loss of Tenant’s earnings
attributable to Tenant’s inability to use fully or obtain access to the Premises
or Building in an amount which will properly reimburse Tenant. Such policy shall
name Landlord and any mortgagees of Landlord (which mortgagee has been
identified in writing to Tenant) as insured parties, as their respective
interests may appear.
 
(ii)  Commercial General Liability Insurance insuring Tenant against any
liability arising out of the lease, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be in the
amount of $5,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property in an
occurrence. The policy shall insure the hazards of the Premises and Tenant’s
operations thereon, independent contractors, and contractual liability (covering
the indemnity contained in Paragraph 20), and shall (1) name Landlord and
Landlord’s lender(s) and mortgagee(s) as additional insureds, (2) contain a
cross-liability provision, and (3) contain a provision that the insurance
provided Landlord under this Subparagraph 22(a)(ii) shall be primary and
non-contributing with any other insurance available to Landlord.
 
(iii)  Workers’ Compensation and Employer’s Liability insurance as required by
state law.
 
(iv)  Business interruption insurance coverage for all Basic Monthly Rent and
Operating Expenses for a period of at least twelve (12) months.
 
(v)  Any other commercially reasonable form or forms of insurance which Tenant,
Landlord or any mortgagees of Landlord may reasonably require from time to time
in form, in amounts, and for insurance risks against which a prudent tenant
would protect itself.
 
(b)  All policies to be procured by Tenant shall be written in a form
satisfactory to Landlord and shall be maintained with insurance companies
holding a General Policyholders Rating of “A” and a Financial Rating of “X” or
better, as set forth in the most current issue of Best’s Insurance Guide. Within
ten (10) days after
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the execution of this Lease and before occupying the Premises, Tenant shall
deliver to Landlord certificates evidencing the existence of the amounts and
forms of coverage satisfactory to Landlord. No such policy shall be cancelable
or reducible in coverage without at least thirty (30) days prior written notice
to Landlord. Tenant shall, at least ten (10) days before the expiration of such
policies, furnish Landlord with renewals or “binders” thereof, or Landlord may
order such insurance and charge the cost thereof to Tenant as additional rent.
If Landlord obtains any insurance that is the responsibility of Tenant under
this Paragraph 22, Landlord shall deliver to Tenant a written statement setting
forth the cost of any such insurance and showing in reasonable detail the manner
in which it has been computed, and Tenant shall reimburse Landlord such amount
at the Lease Interest Rate until paid.
 
(c)  During the Term, Landlord shall insure the Building (excluding any property
which Tenant is obligated to insure under Subparagraphs 22(a)) against damage
with All-Risk insurance and public liability insurance, all in such amounts and
with such deductibles as Landlord reasonably considers appropriate. Landlord
may, but shall not be obligated to, obtain and carry earthquake insurance, flood
insurance, rental interruption insurance, or any other form or forms of
insurance as Landlord’s mortgagees may determine advisable. Tenant acknowledges
that Tenant’s insurance shall in any event provide primary coverage and that it
has no right to receive any proceeds from any insurance policies carried by
Landlord.
 
(d)  Tenant will not keep, use, sell or offer for sale in or upon the Premises
any article which may be prohibited by any insurance policy periodically in
force covering the Building. If Tenant’s use of the Premises, whether or not
Landlord has consented to the same, results in any increase in premiums for the
insurance periodically carried by Landlord with respect to the Building, Tenant
shall pay any such increase in premiums as additional rent within ten (10) days
after being billed therefor by Landlord. In determining whether increased
premiums are a result of Tenant’s use of the Premises, a schedule issued by the
organization computing the insurance rate on the Building or any tenant
improvements showing the various components of such rate shall be conclusive
evidence of the several items and charges which make up such rate. Tenant shall
promptly comply with all reasonable requirements of the insurance authority or
any present or future insurer relating to the Premises.
 
(e)  If any of Landlord’s insurance policies shall be canceled or cancellation
shall be threatened or the premium or coverage thereunder changed or threatened
to be changed in any way because of the use of the Premises or any part thereof
by Tenant or any assignee or subtenant of Tenant or by anyone Tenant permits on
the Premises and, if Tenant fails to remedy the condition giving rise to such
threatened or actual cancellation, or threatened or actual change in coverage or
premiums, then, within forty-eight (48) hours after notice thereof, Landlord
may, at its option, enter upon the Premises and attempt to remedy such
condition, and Tenant shall promptly pay the cost thereof to Landlord as
additional rent. Landlord shall not be liable for any damage or injury caused to
any property of Tenant or of others located on the Premises resulting from such
entry. If Landlord is unable or elects not to remedy such condition, then
Landlord shall have all of the remedies for a Tenant default provided for in
this Lease.
 
(f)  All policies of insurance required hereunder shall include a clause or
endorsement denying the insurer any rights of subrogation against the other
party to the extent rights have been waived by the insured before the occurrence
of injury or loss. Landlord and Tenant waive any rights of recovery against the
other for injury or loss due to hazards covered by policies of insurance
containing such a waiver of subrogation clause or endorsement to the extent of
the injury or loss covered thereby.
 
23.  DAMAGE OR DESTRUCTION.
 
(a)  If the Project, Building, or the Premises is damaged by fire or other
perils, Landlord shall:
 
(i)  In the event of total destruction, at Landlord’s option, (x) as soon as
reasonably possible after receipt of all insurance proceeds, approval by local
authorities of any and all required final building plans and specifications and
issuance of all required building permits and licenses, commence repair,
reconstruction and restoration of the Project, Building, or the Premises and
prosecute the same diligently to completion, in which event this Lease shall
remain in full force, or (y) within the later of (a) the date of final insurance
adjustment or (b) ninety (90) days after such damage, elect not to so repair,
reconstruct or restore the Project, Building, or the
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Premises, in which latter event this Lease shall be deemed to have terminated as
of the date of such total destruction. In either event, Landlord shall give
Tenant written notice of its intention within ninety (90) days after the date of
total destruction.
 
(ii)  In the event of a partial destruction of the Project or Building to an
extent not exceeding twenty-five percent (25%) of the full insurable value of
the Project or Building or the Premises, and if the damage thereto is such that
the Project, Building, or the Premises may be repaired, reconstructed or
restored within a period of ninety (90) days from the date of such casualty, and
if Landlord has received insurance proceeds sufficient to cover the cost of such
repairs, then Landlord shall commence and proceed diligently with the work of
repair, reconstruction and restoration of the Building or Premises and this
Lease shall continue in full force (it being understood and agreed that Landlord
shall not be required to repair, reconstruct, or restore the other portions of
the Project unless Tenant’s use of or access to the Premises will be materially
affected by Landlord’s election to not repair, reconstruct or restore the
damaged portion of the Project). If (i) such work of repair, reconstruction and
restoration shall require a period longer than ninety (90) days after the date
of the casualty or exceeds twenty-five percent (25%) of the full insurable value
of the Building, (ii) such partial destruction is not insured, or (iii)
insurance proceeds will not be sufficient to cover the entire cost of such
repairs, then Landlord either may elect to so repair, reconstruct or restore and
the Lease shall continue in full force or Landlord may elect not to repair,
reconstruct or restore and the Lease shall be deemed to have terminated as of
the date of such partial destruction. Under any of the conditions of this
Subparagraph 23(a)(ii), Landlord shall give written notice to Tenant of its
intention within the later of (a) the date of final insurance adjustment or (b)
ninety (90) days after the date of partial destruction of the Project, Building,
or Premises.
 
(b)  Except as provided otherwise in this Lease, upon any termination of this
Lease under any of the provisions of this Paragraph 23, the parties shall be
released without further obligation to the other from the date possession of the
Premises is surrendered to Landlord except for items which have previously
accrued and are then unpaid.
 
(c)  In the event of repair, reconstruction or restoration by Landlord as
provided in this Paragraph 23, the rent payable under this Lease shall be abated
proportionately to the degree to which Tenant’s use of the Premises is impaired
during the period of such repair, reconstruction or restoration only to the
extent Landlord receives proceeds from any rent abatement insurance that may be
carried by Landlord or business interruption insurance carried by Tenant;
provided that there shall be no abatement of rent if such damage is the result
of the negligence or intentional wrongdoing of Tenant or its agents, employees,
contractors or invitees. Tenant shall not be entitled to any compensation or
damages for (i) loss in the use of the whole or any part of the Premises or (ii)
any inconvenience or annoyance occasioned by such damage, repair, reconstruction
or restoration.
 
(d)  Tenant shall not be released from any of its obligations under this Lease
except to the extent and upon the conditions expressly stated in this Paragraph
23. Notwithstanding anything to the contrary contained in this Paragraph 23, if
Landlord is delayed or prevented from repairing or restoring the damaged
Premises more than one (1) year after the occurrence of such damage or
destruction by reason of acts of God, war, governmental restrictions, inability
to procure the necessary labor or materials, or other cause beyond the control
of Landlord, Landlord, at its option, may terminate this Lease, whereupon
Landlord shall be relieved of its obligation to make such repairs or restoration
and Tenant shall be released from its obligations under this Lease as of the end
of the one-year period.
 
(e)  If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall be obligated to make repair or restoration only of
those portions of the Building or the Premises which were originally provided at
Landlord’s expense, and the repair and restoration of items not provided at
Landlord’s expense shall be the obligation of Tenant.
 
(f)  Notwithstanding anything to the contrary contained in this Paragraph 23,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises when the damage resulting from any casualty covered under
this Paragraph 23 occurs during the last twelve (12) months of the Term. In the
event Landlord elects not to repair any such damage or destruction occurring
during the last twelve (12) months of the
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Term, then this Lease and the parties’ respective obligations hereunder (other
than those that by their nature survive Lease termination) shall terminate.
 
(g)  The provisions of Civil Code Section 1932, Subsection 2, and Section 1933,
Subsection 4, which permit termination of a lease upon destruction of the leased
premises, are hereby waived by Tenant, and the provisions of this Lease shall
govern in case of such destruction. Except as provided otherwise in this Lease,
Tenant shall not be released from any of its obligations under this Lease, the
rent and other expenses payable by Tenant under this Lease shall not abate, and
Landlord shall have no liability to Tenant for any damage or destruction to the
Premises or the Building or any inconvenience or injury to Tenant by reason of
any maintenance, repairs, alterations, decoration, additions or improvements to
the Premises, Building, or Project.
 
24.  EMINENT DOMAIN.
 
(a)  If all of the Project, Building, or Premises, or such part thereof as shall
materially and adversely interfere with Tenant’s use and occupancy thereof,
shall be taken for any public or quasi-public purpose by any lawful power or
authority by exercise of the right of appropriation, condemnation or eminent
domain, or sold to prevent such taking, either party shall have the right to
terminate this Lease effective as of the date possession is required to be
surrendered to such authority. In addition, if such part of the Project as
shall, in Landlord’s sole discretion, materially affect the continuing viability
of the Project as an industrial project shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, the Landlord shall have the right to terminate this Lease effective as
of the date possession is required to be surrendered to such authority. Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking, and Landlord shall be entitled to receive
the entire amount of any award without deduction for any estate or interest of
Tenant. If the amount of property or the type of estate taken does not
substantially interfere with the conduct of Tenant’s business, Landlord shall be
entitled to the entire amount of the award without deduction for any estate or
interest of Tenant, Landlord shall restore the Premises to substantially their
same condition before the partial taking to the extent Landlord receives
condemnation proceeds (with any deficiency to be paid by Tenant as a condition
to Landlord’s obligation to restore). Notwithstanding the foregoing, Tenant
shall have the right to proceed against the condemning authority for any
damages, including rent paid to Landlord, during the time Tenant is deprived of
the use of the Premises on account of such taking and restoration, and nothing
contained in this Paragraph shall be deemed to give Landlord any interest in any
award made to Tenant for the taking of personal property and fixtures belonging
to Tenant. Rent during any such taking and restoration shall abate only to the
proportionate extent of Tenant’s inability to use the Premises and only to the
extent Landlord receives proceeds from any rent abatement insurance that may be
carried by Landlord or business interruption insurance carried by Tenant.
 
(b)  In the event of taking of the Premises or any part thereof for temporary
use, (i) this Lease shall be and remain unaffected thereby and rent shall not
abate except to the proportionate extent of Tenant’s inability to use the
Premises and only to the extent Landlord receives proceeds from any rent
abatement insurance that may be carried by Landlord or business interruption
insurance carried by Tenant, and (ii) Tenant shall be entitled to receive for
itself such portion or portions of any award made for such use with respect to
the period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall then pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations under Subparagraph 14(c) with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations. For purpose of this Subparagraph 24(b), a temporary taking shall be
defined as a taking for a period of 270 days or less.
 
25.  DEFAULTS AND REMEDIES.
 
(a)  The occurrence of any one or more of the following events shall constitute
a default hereunder by Tenant:
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(i)  Abandonment of the Premises by Tenant. Notwithstanding the provisions of
Civil Code Section 1951.3, “Abandonment” means any absence by Tenant from the
Premises for three (3) business days or longer while in default of any provision
of this Lease beyond all applicable notice and cure periods.
 
(ii)  The failure by Tenant to make any payment of rent or additional rent or
any other payment required to be made by Tenant under this Lease, as and when
due, provided that Tenant may cure such default by making such payment to
Landlord within three (3) days after written notice thereof from Landlord to
Tenant; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 regarding unlawful detainer actions, provided that such notice
meets all of the requirements of California Code of Civil Procedure Section
1161.
 
(iii)  The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Subparagraphs 25(a)(i) or (ii), provided that Tenant
may cure such default by curing such failure within twenty (20) days after
written notice thereof from Landlord to Tenant. Any such notice shall be in lieu
of, and not in addition to, any notice required under Code of Civil Procedure
Section 1161 regarding unlawful detainer actions. If the nature of Tenant’s
default is such that it is reasonably capable of being cured but more than
twenty (20) days are required for its cure, then Tenant shall be deemed to have
cured such default if Tenant shall commence such cure within the twenty (20) day
period and thereafter diligently prosecutes such cure to completion, provided
further that such completion shall occur not later than ninety (90) days from
the date of such notice from Landlord.
 
(iv)  (1) Acts of Insolvency; or (2) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, provided that such default shall be deemed to
be cured where such seizure is discharged within sixty (60) days.
 
(v)  The discovery by Landlord that any financial statement given to Landlord by
Tenant, or its successor in interest, or by any Transferee (defined below) or
sublessee pursuant to a Transfer or sublease is materially false.
 
(b)  If any such default by Tenant occurs, in addition to any other remedies now
or later available to Landlord at law or in equity, Landlord can terminate
Tenant’s right to possession of the Premises and terminate this Lease and all
rights of Tenant under this Lease. No act by Landlord other than giving notice
thereof to Tenant shall terminate this Lease. Upon termination, Landlord may
recover from Tenant:
 
(i)  the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus
 
(ii)  the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(iii)  the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
 
(iv)  any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom.
 
As used in Subparagraphs 25(b)(i) and (ii), the “worth at the time of award” is
computed by allowing interest at the Lease Interest Rate. As used in
Subparagraph 25(b)(iii), the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  If any such default by Tenant occurs, Landlord may utilize the remedy
described in California Civil Code Section 1951.4 (which says landlord may
continue the lease in effect after a tenant’s breach and Abandonment and recover
rent as it becomes due, if tenant has the right to sublet or assign subject to
reasonable limitations).
 
(d)  If an Abandonment of the Premises by Tenant occurs or if Landlord elects to
reenter as provided above or shall take possession of the Premises pursuant to
legal proceeding or pursuant to any notice provided by law, then if Landlord
does not elect to terminate this Lease as provided above, Landlord may from time
to time, without terminating this Lease, either recover all rent as it becomes
due or relet the Premises or any part thereof for the Term on terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises.
 
If Landlord elects to so relet, then rentals received by Landlord from that
reletting shall be applied: first, to the payment of any indebtedness other than
rent due under this Lease from Tenant to Landlord; second, to the payment of any
reasonable cost actually incurred in such reletting; third, to the payment of
the cost of any alterations and necessary repairs to the Premises; fourth, to
the payment of rent due and unpaid under this Lease; and the residue, if any,
shall be held by Landlord and applied to payment of future rent as the same may
become due and payable under this Lease. Should that portion of such rentals
received from such reletting during any month, which is applied to the payment
of rent under this Lease, be less than the rent payable during that month by
Tenant under this Lease, then Tenant shall pay such deficiency to Landlord
immediately upon demand therefor by Landlord. Such deficiency shall be
calculated and paid monthly. Tenant shall also pay to Landlord, as soon as
ascertained, any costs and expenses incurred by Landlord in such reletting or in
making such alterations and repairs not covered by the rentals received from
such reletting.
 
(e)  All rights, options and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. Without limitation, Tenant acknowledges that Tenant’s
failure to timely comply with the requirements of Paragraphs 27, 28, 50 and 51
may result in a lender refusing to loan Landlord funds or a buyer refusing to
purchase the Building on favorable terms (or at all), causing Landlord
substantial monetary damages. No waiver of any default of Tenant under this
Lease shall be implied from any acceptance by Landlord of any rent or other
payments due under this Lease (whether that acceptance occurs before or after
(i) a default has occurred or (ii) a three-day or other notice of default has
been given) or from any omission by Landlord to take any action on account of
such default if such default persists or is repeated, and no express waiver
shall affect defaults other than as specified in the waiver. The consent or
approval of Landlord to or of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to waive or render unnecessary Landlord’s consent
or approval to or of any subsequent similar acts by Tenant.
 
(f)  Subject to Tenant’s rights set forth in Paragraph 15, Landlord shall be in
default in the performance of any obligation required to be performed by
Landlord under the Lease if Landlord has failed to perform such obligation
within thirty (30) days after actual receipt of written notice from Tenant
specifying in detail Landlord’s failure to perform; provided, however, that if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for Landlord’s performance, Landlord shall not be deemed in default if
Landlord commences such performance within such thirty (30) day period and
thereafter diligently pursues the same to completion. Upon any such default by
Landlord, Tenant may exercise any of its rights provided at law for a default by
a landlord under a commercial lease; provided, however, in no event shall Tenant
have the right to terminate this Lease as a result of Landlord’s default, and
Tenant’s remedies shall be limited to damages and/or injunctive relief.
 
(g)  If this Lease provides for postponement or suspension of monthly rental
payments or for one or more periods of “free” rent or other rent concessions
(collectively, “Abated Rent”), Tenant shall be credited with having paid all of
the Abated Rent on the expiration of the Term only if Tenant has (i) occupied
all or substantially all of the Premises for the entire Term, and (ii) fully,
faithfully and punctually performed all of Tenant’s obligations, including
without limitation the payment of all rent (other than the Abated Rent) and all
other monetary obligations, and has surrendered the Premises in the condition
required by this Lease. Upon the
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
occurrence of a Tenant default (as set forth in this Paragraph 25), the Abated
Rent shall immediately become due and payable in full, and the Lease shall be
enforced as if there were no Abated Rent or other rent concession. In such case,
Abated Rent shall be calculated based on the full initial rent payable under the
Lease.
 
(h)  Landlord and Tenant waive all rights to a jury trial and agree that any
action or proceeding arising out of this Lease shall be heard by a court sitting
without a jury.
 
LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF COUNSEL OF
ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTIONS
OF THE UNITED STATES AND THE STATE OF CALIFORNIA. EACH PARTY EXPRESSLY AND
KNOWINGLY WAIVES AND RELEASES ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY
MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE.
 
26.  ASSIGNMENT AND SUBLETTING.
 
(a)  Tenant shall not assign, encumber, or otherwise transfer (collectively,
“Transfer”) all or any part of its interest in this Lease or in the Premises or
sublease all or any part of the Premises, or allow any other person or entity to
occupy or use all or any part of the Premises, without obtaining Landlord’s
prior written consent as set forth below. Any Transfer or sublease without
Landlord’s prior written consent shall be voidable at Landlord’s election and
shall constitute a default.
 
(b)  If Tenant is a partnership or a limited liability company, a withdrawal or
change, in one or more transactions, of partners or members owning in the
aggregate a fifty percent (50%) or more interest in the profits of the
partnership or limited liability company, or any transaction or event which
results in a change in control of the partnership or limited liability company,
or if Tenant is a corporation, any change or transfer in the aggregate of fifty
percent (50%) or more of its voting stock or beneficial interest, whether in one
or more transactions, shall constitute a Transfer and shall be subject to these
provisions. If Tenant is a corporation, partnership, or limited liability
company a sale, encumbrance or other transfer of fifty percent (50%) or more of
its assets in the aggregate, in one or more transactions, shall also be a
Transfer under this Lease and in addition shall be void as to Landlord without
Landlord’s prior written consent. No consent to a Transfer or sublease shall
constitute a future waiver of the provisions of this Paragraph 26.
Notwithstanding the foregoing, Landlord’s consent shall not be required for any
of the following transfers (each of which shall be a “Permitted Transfer”): (a)
a public offering of the stock of Tenant or (b) the transfer of the stock of
Tenant to any person(s) or entity who controls (defined below), is controlled by
or is under common control with Tenant (each of the foregoing is hereinafter
referred to as a “Tenant Affiliate”); provided that before such assignment shall
be effective, (x) the Tenant Affiliate shall assume, in full, the obligations of
Tenant under this Lease, (y) Landlord shall be given written notice of such
assignment and assumption and (z) the use of the Premises by the Tenant
Affiliate shall be as set forth in Paragraph 8 of this Lease. For purposes of
this paragraph, the term “control” means ownership, directly or indirectly, of
at least fifty percent (50%) of the voting securities of Tenant.
 
(c)  Tenant shall notify Landlord in writing of Tenant’s intent to Transfer or
sublease all or part of this Lease or the Premises, the name of the proposed
assignee or sublessee, information concerning the financial responsibility of
the proposed assignee or sublessee and all the terms of the proposed Transfer or
subletting; within fifteen (15) days after receipt of all such information and
all additional information requested by Landlord concerning the proposed
Transfer or sublease, Landlord shall elect by notice to Tenant (“Landlord’s
Election”) to do one of the following: (a) consent to such proposed Transfer or
sublease; (b) refuse such consent, which refusal shall be on reasonable grounds;
or, (c) effective within sixty (60) days after the date Landlord gives its
notice, terminate this Lease, or in the case of a partial sublease, terminate
this Lease as to the portion of the Premises proposed to be sublet. However, if
within thirty (30) days after Landlord gives Landlord’s Election of the
alternative in clause “(C)” Landlord receives written notice from Tenant that
Tenant has rescinded its proposed Transfer or sublease, this Lease shall
continue in effect.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
As conditions to granting its consent to any Transfer or sublease, Landlord may
require:
 
(i)  delivery to and approval by Landlord of a true copy of the fully executed
instrument of Transfer or sublease, and the delivery to Landlord of an agreement
executed by the transferee or sublessee in form and substance satisfactory to
Landlord and expressly enforceable by Landlord, whereby the transferee or
sublessee assumes and agrees to be bound by all of the terms and provisions of
this Lease and to perform all of the obligations of Tenant under this Lease;
 
(ii)  that any sublease provide that it is subject and subordinate to this Lease
and to all mortgages, that Landlord may enforce the provisions of the sublease,
including collection of rent, and that in the event of termination of this Lease
for any reason, including without limitation a voluntary surrender by Tenant, or
in the event of any reentry or repossession of the Premises by Landlord,
Landlord may, at its option, either (x) terminate the sublease or (y) take over
all of the right, title and interest of Tenant, as sublessor, under such
sublease, in which latter case such sublessee shall attorn to Landlord, but that
nevertheless Landlord shall not (1) be liable for any previous act or omission
of Tenant under such sublease, (2) be subject to any defense or offset
previously accrued in favor of the sublessee against Tenant, or (3) be bound by
any previous modification of any sublease made without Landlord’s written
consent, or by any previous prepayment by sublessee of any rent or other
payments.
 
(d)  Landlord shall have the right to reasonably approve or disapprove any
proposed assignee or subtenant. In exercising such right of approval or
disapproval, Landlord shall be entitled to take into account any fact or factor
which Landlord reasonably deems relevant to such decision, including but not
necessarily limited to the following, all of which are agreed to be reasonable
factors for Landlord’s consideration:
 
(i)  The financial strength of the proposed assignee or subtenant, including the
adequacy of its working capital to pay all expenses anticipated in connection
with any proposed remodeling of the Premises.
 
(ii)  The proposed use of the Premises by such proposed assignee or subtenant is
permitted pursuant to Paragraph 8 and is compatible with the other tenant uses
in the Project.
 
(iii)  Any violation which the proposed use by such proposed assignee or
subtenant would cause of any other rights granted by Landlord to other tenants
of the Project.
 
(iv)  Any adverse impact of the proposed use of the Premises by such proposed
assignee or subtenant upon the parking or other services provided for Project
tenants generally.
 
(v)  Whether there then exists any default by Tenant pursuant to this Lease or
any non-payment or non-performance by Tenant under this Lease which, with the
passage of time or the giving of notice, would constitute a default under this
Lease.
 
(vi)  The business reputation, character, history and nature of the business of
the proposed assignee or subtenant.
 
(vii)  Whether the proposed assignee or subtenant is a tenant or existing
subtenant, or is an affiliate of or associated with any tenant or existing
subtenant of the Project or is a person with whom Landlord has negotiated for
space in the Project during the twelve (12) month period ending with the date
Landlord receives notice of such proposed assignment or subletting.
 
(viii)  Whether the proposed assignee or subtenant is a governmental entity or
agency.
 
Moreover, Landlord shall be entitled to be reasonably satisfied that each and
every covenant, condition or obligation imposed upon Tenant by this Lease and
each and every right, remedy or benefit afforded Landlord by this Lease is
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not impaired or diminished by such assignment or subletting. Landlord and Tenant
acknowledge that the express standards and provisions set forth in this Lease
dealing with assignment and subletting, including those set forth in this
subparagraph (d) have been freely negotiated and are reasonable at the date
hereof taking into account Tenant’s proposed use of the Premises and the nature
and quality of the Building and Project. No withholding of consent by Landlord
for any reason deemed sufficient by Landlord shall give rise to any claim by
Tenant or any proposed assignee or subtenant or entitle Tenant to terminate this
Lease, to recover contract damages or to any abatement of rent. In this
connection, Tenant hereby expressly waives its rights under California Civil
Code Section 1995.310.
 
(e)  Whether or not Landlord shall consent to a Transfer or sublease under the
provisions of this Paragraph 26, (i) Tenant shall pay Landlord’s processing
costs and attorneys’ fees incurred in determining whether or not to so consent,
and (ii) Tenant shall not be relieved of any responsibility under this Lease
without Landlord’s express written release, which Landlord may grant or withhold
in its sole, subjective discretion. If Landlord shall consent to any Transfer,
Tenant (after first deducting its brokers’ fees, attorneys’ fees, advertising
costs and all other sums reasonably incurred and documented in obtaining such
Transfer) shall pay to Landlord, as additional rent, fifty percent (50%) of all
net sums or other consideration payable to and for the benefit of Tenant by the
transferee on account of the Transfer, as and when such sums and other
consideration are due and payable to or for the benefit of Tenant (or, if
Landlord so requires, and without any release of Tenant’s liability for the
same, Tenant shall instruct the transferee to pay such sums and other
consideration directly to Landlord). If in connection with any proposed sublease
Tenant receives net sums or other consideration, either initially or over the
term of the sublease, in excess of the rent called for under this Lease or, in
case of the sublease of a portion of the Premises, in excess of such rent fairly
allocable to such portion, after appropriate adjustments to assure that all
other payments called for under this Lease are taken into account, Tenant shall
pay to Landlord as additional rent fifty percent (50%) of the net sums or other
consideration received by Tenant promptly after its receipt. As used in this
paragraph, “net sums or other consideration” shall include without limitation
the then fair value of any non-cash consideration and shall be calculated after
first deducting reasonable costs incurred by Tenant in connection with the
Transfer or sublease, including without limitation commissions payable to a
broker not affiliated with Tenant, space modification costs in connection with
the Transfer or sublease, reasonable legal costs, free rent concessions to the
transferee or sublessee, and lease take-over costs. Landlord’s waiver of or
consent to any Transfer or subletting shall not relieve Tenant or any transferee
or sublessee from any obligation under this Lease whether or not accrued.
 
27.  SUBORDINATION.    Unless Landlord or any beneficiary or mortgagee with a
lien on the Building or any ground lessor with respect to the Building elects
otherwise as provided below in this Paragraph 27, this Lease shall be subject
and subordinate at all times to the following without the necessity of any
additional document being executed by Tenant for the purpose of effecting a
subordination:
 
(a)  the lien and provisions of any mortgage, deed of trust, or declaration of
covenants, conditions and restrictions which may now exist or hereafter be
executed by which the Building, Project, any ground lease, or Landlord’s
interest or estate in any of those items, is encumbered; and
 
(b)  all ground leases which may now exist or hereafter be executed affecting
the Building.
 
Landlord, any such beneficiary or mortgagee, or any such ground lessor, shall at
any time have the right to elect to subordinate or cause to be subordinated to
this Lease any such liens and provisions or ground lease. Any election under
this Paragraph 27 may be made by giving notice thereof to Tenant at least sixty
(60) days before the election is to become effective. If any ground lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall, at the
election of any successor-in-interest to Landlord and regardless of any
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord. Tenant waives any right to declare this Lease terminated or otherwise
ineffectual because of any such foreclosure, conveyance or ground lease
termination. Tenant shall execute and deliver, upon demand by Landlord and in
the form and content requested by Landlord, any additional documents evidencing
the priority or subordination of this Lease and Tenant’s obligation to attorn to
and become the Tenant of any successor-in-interest to Landlord as provided for
under this Paragraph 27. Tenant’s failure to sign and return any such documents
within ten (10) business days of request shall constitute a material default by
Tenant under this Lease and Landlord may, at Landlord’s option, terminate the
Lease provided written notice of such termination (which shall be in lieu of and
not
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in addition to the notice and cure period otherwise provided for under
Subparagraph 25(a)(iii)) is received by Tenant prior to Landlord’s receipt of
such documents. Tenant hereby irrevocably appoints Landlord as attorney-in-fact
of Tenant to execute, deliver and record any such document in the name and on
behalf of Tenant.
 
(c)  With respect to any existing or future first ground leases, mortgages,
deeds of trust, or other liens entered into by and between Landlord and any such
mortgagee or a beneficiary of any deed of trust or other such lien granted by
Landlord, Landlord shall use reasonable efforts (with no obligation to incur any
costs or commence any type of legal proceeding) to deliver to Tenant notarized
nondisturbance agreements (“Nondisturbance Agreements”) in writing from all
current (and within thirty (30) days of Tenant’s request for all future) lessors
under all ground leases or underlying leases, from all beneficiaries under all
deeds of trust and all mortgagees under all mortgages affecting the Building, in
commercially reasonable form and content stating that so long as Tenant is not
in default under any of the terms, covenants, conditions, or agreements of this
Lease, this Lease and all of the terms, provisions, and conditions of this
Lease, shall remain in full force and effect, and neither this Lease, nor
Tenant’s rights nor Tenant’s possession of the Premises will be disturbed during
the Term of this Lease or any extension thereof. Provided the foregoing
provisions are satisfied, Tenant agrees to execute within ten (10) business days
after written request of Landlord, any commercially reasonable statements or
instruments necessary to effectuate the provisions of this Section.
 
28.  ESTOPPEL CERTIFICATE.
 
(a)  Within ten (10) business days following any written request which Landlord
may make from time to time, Tenant shall execute and deliver to Landlord a
“Tenant Estoppel Certificate”, in a form substantially similar to the form of
attached Exhibit E or in another commercially reasonable form reasonably
required by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Paragraph 28 may be relied upon by any mortgagee, beneficiary,
purchaser or prospective purchaser of the Building or any interest therein.
 
(b)  Tenant’s failure to deliver such Tenant Estoppel Certificate within such
time shall be conclusive upon Tenant (i) that this Lease is in full force,
without modification except as may be represented by Landlord, (ii) that there
are no uncured defaults in Landlord’s performance, and (iii) that not more than
one (1) month’s rental has been paid in advance. Tenant’s failure to deliver the
Tenant Estoppel Certificate to Landlord within ten (10) days of receipt shall
constitute a material default under this Lease and Landlord may, at Landlord’s
option, terminate the Lease, provided written notice of such termination (which
shall be in lieu of and not in addition to the notice and cure period otherwise
provided for under Subparagraph 25(a)(iii)) is received by Tenant prior to
Landlord’s receipt of the Tenant Estoppel Certificate.
 
29.  HAZARDOUS MATERIALS.
 
(a)  As used in this Lease, the following words or phrases shall have the
following meanings:
 
(i)  “Agents” means Tenant’s partners, officers, directors, shareholders,
employees, agents, contractors and any other third parties entering upon the
Project at the request or invitation of Tenant.
 
(ii)  “Claims” means claims, liabilities, losses, actions, environmental suits,
causes of action, legal or administrative proceedings, damages, fines,
penalties, loss of rents, liens, judgments, costs and expenses (including,
without limitation, attorneys’ fees and costs of defense, and consultants’,
engineers’ and other professionals’ fees and costs).
 
(iii)  “Hazardous” means:    (a) hazardous; (b) toxic; (c) reactive; (d)
corrosive; (e) ignitable; (f) carcinogenic; (g) reproductive toxic; (h) any
other attribute of a Substance now or in the future referred to in, or regulated
by, any Hazardous Materials Laws; and (i) potentially injurious to health,
safety or welfare, the environment, the Premises, the Building, the Project, or
any portion thereof.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iv)  “Hazardous Materials” means any:    (a) Substance which is Hazardous,
regardless of whether that Substance is Hazardous by itself or in combination
with any other Substance; (b) Substance which is regulated by any Hazardous
Material Laws; (c) asbestos and asbestos-containing materials; (d) urea
formaldehyde; (e) radioactive substance; (f) flammable explosives; (g)
petroleum, including crude oil or any fraction thereof; (h) polychlorinated
biphenyls; and (i) ”hazardous substances,” “hazardous substances,” “hazardous
materials” or “hazardous wastes” under any Hazardous Materials Laws.
 
(v)  “Hazardous Materials Laws” means:    (a) any existing or future federal,
state or local law, ordinance, regulation or code which protects health, safety
or welfare, or the environment; (b) any existing or future administrative or
legal decision interpreting any such law, ordinance, regulation or code; and (c)
any common law theory which may result in Claims against Landlord, the Premises
or any portion thereof.
 
(vi)  “Permits” means any permit, authorization, license or approval required by
any applicable governmental agency.
 
(vii)  “Premises” for purposes of this Paragraph 29 only, shall mean the
Premises, the air about the Premises and the soil, surface water and ground
water under the surface of the Premises.
 
(viii)  “Substance” means any substance, material, product, chemical, waste,
contaminant or pollutant.
 
(ix)  “Use” means use, generate, manufacture, produce, store, release or
discharge.
 
(b)  (i)  Without limiting the generality of Paragraph 8 of this Lease, and
except as provided in Paragraphs 29(b)(ii) and 29(b)(iii), Tenant covenants and
agrees that Tenant and its Agents shall not bring into, maintain upon, engage in
any activity involving the Use of, or Use in or about the Project, or transport
to or from the Project, any Hazardous Materials in violation of any Hazardous
Materials Laws. Notwithstanding the provisions of Paragraphs 29(b)(ii) or
29(b)(iii), in no event shall Tenant or its Agents release or dispose of any
Hazardous Materials in, on, under or about the Project in violation of any
Hazardous Materials Laws.
 
(ii)  Notwithstanding the provisions of Paragraph 29(b)(i), if Tenant or its
Agents proposes to Use any Hazardous Materials, or to install or operate any
equipment which will or may Use Hazardous Materials (“Equipment”), then Tenant
shall first obtain Landlord’s prior written consent, which consent shall not be
unreasonably withheld with respect to any Hazardous Materials that are similar
in nature to those Hazardous Materials that Tenant is currently using in the
Premise but which may, with respect to any other Hazardous Materials, be given
or withheld by Landlord in its subjective, good faith judgment. Landlord shall
respond to any such request for consent within thirty (30) days of Landlord’s
receipt of the last of the documents or information requested by Landlord as set
forth in this Paragraph. Tenant’s failure to receive Landlord’s consent within
such thirty (30) day period shall be conclusively deemed Landlord’s withholding
of consent. Tenant’s request for Landlord’s consent shall include the following
documents or information: (a) a Hazardous Materials list pursuant to Paragraph
29(c) regarding the Hazardous Materials Tenant proposes to Use or Equipment
Tenant proposes to install and operate; (b) reasonably satisfactory evidence
that Tenant has obtained all necessary Permits to Use those Hazardous Materials
or to install and operate the proposed Equipment; (c) reasonably satisfactory
evidence that Tenant’s Use of the Hazardous Materials or installation and
operation of the Equipment shall comply with all applicable Hazardous Materials
Laws, Tenant’s permitted use under this Lease and all restrictive covenants
encumbering the Project; (d) reasonably satisfactory evidence of Tenant’s
financial capability and responsibility for potential Claims associated with the
Use of the Hazardous Materials or installation and operation of the Equipment;
and (e) such other documents or information as Landlord may reasonably request.
Landlord may, at its option, condition its consent upon any terms that Landlord,
in its subjective, good faith judgment, deems necessary to protect itself, the
public and the Project against potential problems, Claims arising out of
Tenant’s Use of Hazardous Materials or installation and operation of Equipment
including, without limitation, (i) changes in the insurance provisions of the
Lease, (ii) installation of equipment, fixtures or personal property or
alteration of the Premises or Project (all at Tenant’s sole cost) to minimize
the likelihood of a violation of Hazardous Materials Laws as a result of
Tenant’s Use of the Hazardous Materials or installation and operation of
Equipment, or (iii) increasing the amount
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
of the security deposit. Neither Landlord’s consent nor Tenant’s obtaining any
Permits shall relieve Tenant of any of its obligations pursuant to this
Paragraph 29. Landlord’s granting of consent to one request to Use Hazardous
Materials or install and operate Equipment shall not be deemed Landlord’s
consent to any other such request. If Landlord grants its consent to Tenant’s
request, no subtenant, assignee or successor of Tenant shall have the right to
Use those Hazardous Materials or install or operate that Equipment without again
complying with the provisions of this Paragraph 29(b)(ii).
 
(iii)  Notwithstanding the provisions of Paragraphs 29(b)(i) and 29(b)(ii),
Tenant may Use any Substance typically found or used in applications of the type
permitted by this Lease so long as: (a) any such Substance is typically found
only in such quantity as is reasonably necessary for Tenant’s permitted use
under Paragraph 8 of this Lease; (b) any such Substance and all equipment
necessary in connection with the Substance are Used strictly in accordance with
the manufacturers’ instructions therefore; (c) no such Substance is released or
disposed of in or about the Project; (d) any such Substance and all equipment
necessary in connection with the Substance are removed from the Project and
transported for Use or disposal by Tenant in compliance with any applicable
Hazardous Materials Laws upon the expiration or earlier termination of this
Lease; and (e) Tenant and its Agents comply with all applicable Hazardous
Materials Laws. In addition, subject to all of the terms and conditions of this
Paragraph 29, including, without limitation, Paragraph 29(g)(i), Tenant shall
have the right to store one (1) standard sized liquid nitrogen tank (the “Liquid
Nitrogen Tank”) within the Premises, provided Tenant (i) obtains all required
Permits and approvals in connection with the storage of the Liquid Nitrogen
Tank, (ii) complies with all applicable laws, including, without limitation, all
Hazardous Materials Laws, and (iii) prior to the expiration of the Existing
Lease and at Tenant’s sole cost and expense, Tenant removes all existing liquid
nitrogen tanks and related improvements, including, without limitation, all
hardware, plumbing and electrical equipment, concrete pads, fences and other
improvements or equipment used in connection with such liquid nitrogen tanks,
located (1) in Tenant’s Existing Premises under the Existing Lease and (2)
outside of Tenant’s Existing Premises and which exclusively serve the Existing
Premises. Tenant shall perform such removal in accordance with all applicable
laws, including, without limitation, all applicable Hazardous Materials Laws and
shall repair, at Tenant’s sole cost and expense and to Landlord’s satisfaction,
all damage caused by the removal of such existing liquid nitrogen tanks as
described in this Paragraph 29(b)(iii); provided, however, that Landlord shall
be responsible, at Landlord’s sole cost and expense, for re-landscaping the area
located outside the Premises from which Tenant removed its liquid nitrogen tanks
as described above.
 
(iv) Tenant shall not use or install in or about the Premises or Project any
asbestos or asbestos-containing materials.
 
(c) Tenant shall deliver to Landlord, within thirty (30) days after Tenant’s
receipt of Landlord’s written request, a written list identifying any Hazardous
Materials that Tenant or its Agents then Uses or has Used within the last twelve
(12) month period in the Project. Each such list shall state: (i) the use or
purpose of each such Hazardous Material; (ii) the approximate quantity of each
such Hazardous Material Used by Tenant; (iii) such other information as Landlord
may reasonably require; and (iv) Tenant’s written certification that neither
Tenant nor its Agents have released, discharged or disposed of any Hazardous
Materials in or about the Project, or transported any Hazardous Materials to or
from the Project, in violation of any applicable Hazardous Materials Laws.
Landlord shall not request Tenant to deliver a Hazardous Materials list more
often than once during each twelve (12) month period, unless Landlord reasonably
believes that Tenant or its Agents have violated the provisions of this
Paragraph 29 (in which case (a) Landlord may request such lists as often as
Landlord determines is necessary until such violation is cured, and (b) Tenant
shall provide such lists within ten (10) days of each of Landlord’s requests, or
if an emergency exists, such lists shall be immediately provided).
 
(d) Tenant shall furnish to Landlord copies of all notices, claims, reports,
complaints, warnings, asserted violations, documents or other communications
received or delivered by Tenant, as soon as possible and in any event within
five (5) days of such receipt or delivery, with respect to any actual or alleged
Use, disposal or transportation of Hazardous Materials in or about the Premises,
the Building or the Project. Whether or not Tenant receives any such notice,
claim, report, complaint, warning, asserted violation, document or
communication, Tenant shall immediately notify Landlord, orally and in writing,
if Tenant or any of its Agents knows or has reasonable cause to believe that any
Hazardous Materials, or a condition involving or resulting from
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
the same, is present, in Use, has been disposed of, or transported to or from
the Premises, the Building or the Project other than as previously consented to
by Landlord in strict accordance with Paragraph 29(b).
 
(e)  Tenant acknowledges that it, and not Landlord, is in possession and control
of the Premises for purposes of all reporting requirements under any Hazardous
Materials Laws. If Tenant or its Agents violate any provision of this Paragraph
29, then Tenant shall immediately notify Landlord in writing and shall be
obligated, at Tenant’s sole cost, to abate, remediate, clean-up or remove from
the Project, and dispose of, all in compliance with all applicable Hazardous
Materials Laws, all Hazardous Materials Used by Tenant or its Agents. Such work
shall include, but not be limited to, all testing and investigation required by
Landlord, Landlord’s lender or ground lessor, if any, and any governmental
authorities having jurisdiction, and preparation and implementation of any
remedial action plan required by any governmental authorities having
jurisdiction. All such work shall, in each instance, be conducted to the
satisfaction of Landlord and all governmental authorities having jurisdiction.
If at any time Landlord determines that Tenant is not complying with the
provisions of this Paragraph 29(e), then Landlord may, without prejudicing,
limiting, releasing or waiving Landlord’s rights under this Paragraph 29,
separately undertake such work, and Tenant shall reimburse all costs incurred by
Landlord upon demand.
 
(f)  Landlord’s right of entry pursuant to Paragraph 17 shall include the right
to enter and inspect the Premises, and the right to inspect Tenant’s books and
records (provided that Landlord shall keep confidential any information
contained therein which is identified as such in writing at the time of
Landlord’s review), to verify Tenant’s compliance with, or violations of, the
provisions of this Paragraph 29. Furthermore, Landlord may (no more than twice
per year) conduct such investigations and tests as Landlord or Landlord’s lender
or ground lessor may require. If Landlord determines that Tenant has violated
the provisions of this Paragraph 29, or if any applicable governmental agency
requires any such inspection, investigation or testing, then Tenant, in addition
to its other obligations set forth in this Paragraph 29, shall immediately
reimburse Landlord for all costs reasonably incurred therewith.
 
(g)  (i)  Tenant shall indemnify, protect, defend (with legal counsel acceptable
to Landlord in its subjective, good faith judgment) and hold harmless Landlord,
its partners and its and their respective successors, assigns, partners,
directors, officers, shareholders, employees, agents, lenders, ground lessors
and attorneys, and the Project, from and against any and all Claims incurred by
such indemnified persons, or any of them, in connection with, or as the result
of: (a) the presence, Use or disposal of any Hazardous Materials into or about
the Project (including the Liquid Nitrogen Tank), or the transportation of any
Hazardous Materials to or from the Project, by Tenant or its Agents; (b) any
injury to or death of persons or damage to or destruction of property resulting
from the presence, Use or disposal of any Hazardous Materials into or about the
Project, or the transportation of any Hazardous Materials to or from the
Project, by Tenant or its Agents; (c) any violation of any Hazardous Materials
Laws; and (d) any failure of Tenant or its Agents to observe the provisions of
this Paragraph 29. Payment shall not be a condition precedent to enforcement of
the foregoing indemnification provision. Tenant’s obligations hereunder shall
include, without limitation, and whether foreseeable or unforeseeable, all
actual costs of any required or necessary testing, investigation, studies,
reports, repair, clean-up, detoxification or decontamination of the Project, and
the preparation and implementation of any closure, removal, remedial action or
other required plans in connection therewith, and shall survive the expiration
or earlier termination of the term of this Lease. For purposes of these
indemnity provisions, any acts or omissions of Tenant, its assignees,
sublessees, Agents or others acting for or on behalf of Tenant (regardless of
whether they are negligent, intentional, willful, or unlawful) shall be strictly
attributable to Tenant.
 
(ii)  If at any time after the initiation of any suit, action, investigation or
other proceeding which could create a right of indemnification under Paragraph
29(g)(i) Landlord determines that Tenant is not complying with the provisions of
Paragraph 29(g)(i), then Landlord may, without prejudicing, limiting, releasing
or waiving the right of indemnification provided herein, separately defend or
retain separate counsel to represent and control the defense as to Landlord’s
interest in such suit, action, investigation or other proceeding. Tenant shall
pay all costs of Landlord’s separate defense or counsel upon demand.
 
(iii)  Tenant waives, releases and discharges Landlord, its partners and its and
their respective officers, directors, shareholders, partners, employees, agents,
representatives, attorneys, lenders, ground
 
Landlord’s
Initials
 
Tenant’s
Initial

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
 
PAR



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

lessors, attorneys, successors and assigns from any and all Claims of whatever
kind, known or unknown, including any action under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.), as amended (“CERCLA”) and the provisions of California Health & Safety
Code Section 25100 et seq., as amended, which Tenant has or may have, based upon
the Use, migration, disposal of or transportation to or from the Premises or the
Project of any Hazardous Materials (unless caused by Landlord’s gross negligence
or willful misconduct) or the environmental condition of the Premises or the
Project (including without limitation all facilities, improvements, structures
and equipment thereon and soil and groundwater thereunder). Tenant agrees,
represents and warrants that the matters released herein are not limited to
matters which are known, disclosed or foreseeable, and Tenant waives any and all
rights and benefits which it now has, or may have, conferred upon Tenant by
virtue of the provisions of Section 1542 of the California Civil Code, which
provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
Tenant agrees, represents and warrants that it is familiar with, has read,
understands, and has consulted legal counsel of its choosing with respect to
California Civil Code Section 1542 and Tenant realizes and acknowledges that
factual matters now unknown to it may have given, or may hereinafter give, rise
to Claims which are presently unknown, unanticipated and unsuspected.
 
(h)  Upon any violation of the provisions of this Paragraph 29, Landlord shall
be entitled to exercise any or all remedies available to a landlord against a
defaulting tenant including, but not limited to, those set forth in Paragraph
25.
 
(i)  By its signature to this Lease, Tenant confirms that: (i) Landlord has not
made any representation or warranty regarding the environmental condition of the
Premises, the Building or the Project; and (ii) Tenant has conducted its own
examination of the Premises, the Building and the Project with respect to
Hazardous Materials and accepts the same “AS IS”.
 
(j)  No termination, cancellation or release agreement entered into by Landlord
and Tenant shall release Tenant from its obligations under this Paragraph 29
unless specifically agreed to by Landlord in writing at the time of such
agreement.
 
(k)  Tenant’s covenants and obligations under this Paragraph 29 shall also apply
to any assignee or sublessee of Tenant, and to any such assignee’s or
sublessee’s partners, officers, directors, shareholders, employees, agents,
contractors and any other third parties entering upon the Project at the request
or invitation of such assignee or sublessee.
 
30.  RULES AND REGULATIONS.    Tenant shall faithfully observe and comply with
the “Rules and Regulations” attached hereto as Exhibit F, and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord, provided that such modifications or additions do
not materially increase Tenant’s duties or obligations under this Lease.
Landlord shall not be responsible to Tenant for the violation or nonperformance
by any other tenant or occupant of the Building or Project of any of the Rules
and Regulations.
 
31.  CONFLICT OF LAWS.    This Lease shall be governed by and construed pursuant
to the laws of the State of California.
 
32.  SUCCESSORS AND ASSIGNS.    Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties to this Lease and their respective
heirs, personal representatives, successors and assigns.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
33.  SURRENDER OF PREMISES.    The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation of this Lease, shall not work a merger, and
shall, at the option of Landlord, operate as an assignment to it of any or all
subleases or subtenancies. Upon the expiration or termination of this Lease,
Tenant shall peaceably surrender the Premises and all tenant improvements,
alterations and additions to the Premises, broom clean the Premises, leave the
Premises in good order, repair and condition (including the due completion by
that expiration or termination of all repairs which Tenant is responsible for
making under this Lease), reasonable wear and tear excepted, and comply with the
provisions of Paragraph 14(c). The delivery of keys to any employee of Landlord
or to Landlord’s agent or any employee thereof shall not be sufficient to
constitute a termination of this Lease or a surrender of the Premises.
 
34.  ATTORNEYS’ FEES.    If any legal proceeding arises in connection with this
Lease, in addition to any other remedy at law or in equity sought or obtained by
the prevailing party, the losing party shall pay the reasonable legal and other
fees and all costs of the prevailing party incurred in connection with those
proceedings.
 
35.  PERFORMANCE BY TENANT.    All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money owed to any party other than Landlord, for
which it is liable under this Lease, or if Tenant shall fail to perform any
other act on its part to be performed under this Lease, Landlord may, without
waiving or releasing Tenant from Tenant’s obligations, but shall not be
obligated to, make any such payment or perform any such other act to be made or
performed by Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord together with interest thereon at the Lease Interest
Rate, from the date of such payment by Landlord, shall be payable to Landlord on
demand. Landlord shall have (in addition to any other right or remedy of
Landlord) all rights and remedies in the event of the nonpayment thereof by
Tenant as are set forth in Paragraph 25.
 
36.  MORTGAGEE PROTECTION.    In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgage covering the Premises whose address
shall have been furnished to Tenant, and shall offer such beneficiary or
mortgagee a reasonable opportunity to cure the default, including time to obtain
possession of the Premises by power of sale or a judicial foreclosure, if such
should prove necessary to effect a cure.
 
37.  DEFINITION OF LANDLORD.    The term “Landlord,” as used in this Lease, so
far as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title of the Building or the lessees under any ground lease, if any.
In the event of any transfer, assignment or other conveyance or transfers of any
such title, Landlord (and in case of any subsequent transfers or conveyances,
the then-grantor) shall be automatically freed and relieved from and after the
date of such transfer, assignment or conveyance of all liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed. The transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord under this Lease during its ownership of the Premises. Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease. With respect to any
indemnity by Tenant of Landlord under this Lease, “Landlord” shall include, and
the indemnity shall run to, Landlord and its respective partners, affiliates,
shareholders, directors, officers, agents, lenders, employees, partners,
successors and assigns.
 
38.  WAIVER.    The waiver by Landlord of any breach of any term, covenant or
condition contained in this Lease shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition contained
in this Lease, nor shall any custom or practice to which the parties may have
adhered in the administration of the terms of this Lease be deemed a waiver of
or in any way affect the right of Landlord to insist upon the performance by
Tenant in strict accordance with the terms of this Lease. The subsequent
acceptance of rent under this Lease by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent. No acceptance by Landlord of a lesser sum than
the sum then due shall be deemed to be other than on account of the earliest
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

installment of such rent or other amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
other amount or pursue any other remedy available to Landlord.
 
39.  IDENTIFICATION OF TENANT.    If more than one person signs this Lease as
Tenant, the act of or notice from, or notice or refund to, or the signature of,
any one or more of them with respect to this Lease shall be binding upon Tenant.
 
40.  PARKING.    Unless Tenant is in default under this Lease, Tenant shall be
entitled to use the number of vehicle parking spaces designated in Subparagraph
1(h). Tenant’s use of its vehicle parking spaces shall be free of charge during
the Term. Neither Tenant nor its employees or invitees shall use more parking
spaces than designated in Subparagraph 1(h). If Landlord determines in its sole
discretion that it is necessary for orderly and efficient parking, all or any
portion of any unreserved or unassigned parking spaces may be assigned to, made
available to or reserved by Landlord for other tenants or users of the Building.
If Landlord has not assigned specific spaces to Tenant, neither Tenant nor its
employees shall use any spaces which have been so specifically assigned by
Landlord to other tenants or for other uses such as visitor parking or which
have been designated by Landlord or governmental entities as being restricted to
certain uses.
 
(a)  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, contractors,
customers or invitees to be loaded, unloaded or parked in areas other than those
designated by Landlord for such activities.
 
(b)  If Tenant permits or allows any of the prohibited activities described in
this Paragraph 40, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove, tow
away, or impound the vehicle involved and charge the cost to Tenant, which cost
shall be payable within fifteen (15) days after demand by Landlord with interest
thereon at the Lease Interest Rate from the date Landlord incurs that cost.
 
(c)  The use by Tenant, its employees and invitees, of the parking facilities of
the Building shall be on the additional terms and conditions set forth in
attached Exhibit G, and shall be subject to such other agreement between
Landlord and Tenant as may hereinafter be established.
 
41.  FORCE MAJEURE.    Except for Tenant’s monetary obligations under this
Lease, neither Landlord nor Tenant shall have any liability whatsoever to the
other on account of (a) the inability to fulfill, or delay in fulfilling, any
obligation under this Lease, the Premises Preparation Agreement, or any other
Lease attachment by reason of strike, other labor trouble, governmental
preemption or priorities or other controls in connection with a national or
other public emergency, or shortages of fuel, supplies or labor resulting
therefrom, governmental permitting, or any other cause, whether similar or
dissimilar to the above, beyond its reasonable control; or (b) any failure or
defect in the supply, quantity or character of electricity or water furnished to
the Premises, by reason of any requirement, act or omission of the public
utility or others furnishing the Building with electricity or water, or for any
other reason, whether similar or dissimilar to the above, beyond its reasonable
control. If this Lease or any Exhibit specifies a time period for performance of
an obligation, that time period shall be extended by the period of any delay in
performance caused by any of the events of force majeure described above.
 
42.  TERMS, HEADINGS AND CONSTRUCTION.    The title and paragraph headings are
not a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease. “Or” is not exclusive. Unless stated
otherwise, references to paragraphs and subparagraphs are to those in this
Lease. This Lease shall be strictly construed neither against Landlord nor
Tenant.
 
43.  TIME.    Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor, including
specifically and without limitation, Tenant’s obligation to make any payments,
give any notices.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
44.  PRIOR AGREEMENT; AMENDMENTS.    This Lease contains all of the agreements
of the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreements or understanding or letter or proposal pertaining
to any such matters shall be effective for any purpose. No provisions of this
Lease may be amended or added to, whether by conduct, oral or written
communication, or otherwise, except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest. No other provision of
this Lease shall modify the effect of this paragraph.
 
45.  SEVERABILITY.    Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision of this Lease, and such other provisions shall remain in full force.
 
46.  RECORDING.    Neither this Lease nor a short form memorandum of this Lease
shall be recorded.
 
47.  LIMITATION ON LIABILITY AND TIME.    In consideration of the benefits
accruing under this Lease, Tenant and all successors and assigns agree that, in
the event of any actual or alleged failure, breach or default under this Lease
by Landlord: (a) the sole and exclusive remedy shall be against the Landlord’s
interest in the Building; (b) no partner of Landlord shall be named as a party
in any suit or proceeding (except as may be necessary to secure jurisdiction of
the partnership, if applicable); (c) no partner of Landlord shall be required to
answer or otherwise plead to any service of process; (d) no judgment will be
taken against any partner of Landlord (if applicable); (e) no writ of execution
will ever be levied against the assets of any partner of Landlord; (f) the
obligations of Landlord under this Lease do not constitute personal obligations
of the individual partners, directors, officers or shareholders of Landlord, and
Tenant shall not seek recourse against the individual partners, directors,
officers or shareholders of Landlord or any of their personal assets for
satisfaction of any liability in respect to this Lease; and (g) any claim,
defense, or other right of Tenant arising in connection with this Lease or
negotiations before this Lease was signed shall be barred unless Tenant files an
action or interposes a defense based thereon within one hundred eighty (180)
days after the date of the alleged event on which Tenant is basing its claim,
defense or right. In the event of a breach or default by Landlord under this
Lease, in no event shall Tenant have the right to terminate this Lease as a
result of such breach or default, and Tenant’s remedies (subject to the
provisions of this Paragraph 47) shall be limited to damages and/or an
injunction.
 
48.  TRAFFIC IMPACT.    Tenant agrees that Tenant and its employees, invitees,
and contractors shall comply with the provisions of Exhibit G (Traffic and
Parking Rules and Regulations).
 
49.  INTENTIONALLY OMITTED.
 
50.  MODIFICATION FOR LENDER OR GOVERNMENT.    If, in connection with obtaining
construction, interim or permanent financing or refinancing for the Building or
all or part of the Project, a lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or defer its consent thereto, provided that such modifications
do not increase the duties or obligations of Tenant under this Lease or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights under this Lease. In addition, the parties agree to promptly sign all
documents reasonably required by any governmental agency from time to time in
connection with the Premises, provided that those documents do not materially
adversely affect the rights or obligations of the parties under this Lease.
 
51.  FINANCIAL STATEMENTS.    When reasonably requested by Landlord, Tenant
shall, upon ten (10) days notice from Landlord (but no more often than twice per
calendar year), provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year. Such statement(s) shall be safeguarded and treated as
confidential by Landlord and shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. The above
ten-day notice is the only notice Landlord is required to give Tenant in
connection with Tenant’s financial statements and shall be in lieu of and not in
addition to the notice and cure period otherwise provided for under Subparagraph
25(a)(iii). Tenant’s failure to comply with its obligations under this Paragraph
51 shall constitute a material default under this Lease.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
52.  QUIET ENJOYMENT.    Landlord covenants that upon Tenant paying the rent
required under this Lease and paying all other charges and performing all of the
covenants and provisions on Tenant’s part to be observed and performed under
this Lease, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises in accordance with this Lease.
 
53.  TENANT’S SIGNS.
 
(a)  Tenant may, at its sole cost and expense, place its signs displaying its
logo and graphics on the entrance doors to the Premises and in Landlord
designated locations in the hallways on floors wholly leased by Tenant. On
partial floors leased by Tenant, Tenant, at its sole cost and expense, may place
its signs on entrance doors to the Premises, provided the number, size, color,
style, material and location of such signs conform to Landlord’s graphics
program for the Building and Landlord shall place directional signs to the
Premises, at Tenant’s expense, at a location determined by Landlord.
 
(b)  Unless specifically set forth to the contrary in an addendum to this Lease,
Tenant shall not place any sign on the exterior of the Building, or within the
Building if such sign may be seen from outside of the Building or on any
Building sign monument or other device constructed for the placement of tenant
signs.
 
(c)  All Tenant signs installed by Landlord or Tenant shall comply with all
applicable requirements of all governmental authorities having jurisdiction and
shall be installed in a good and workmanlike manner. Such signs shall be
maintained and kept in good repair at Tenant’s sole cost and expense, and, on
expiration or earlier termination of the Term, removed at Tenant’s sole cost and
expense.
 
54.  NO LIGHT, AIR OR VIEW EASEMENT.    Any diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to the
Project shall in no way affect this Lease, abate any payment owed by Tenant
under the Lease, or otherwise impose any liability on Landlord.
 
55.  TENANT AS CORPORATION, PARTNERSHIP, OR LIMITED LIABILITY COMPANY.    If
Tenant executes this Lease as a corporation or limited liability company, then
Tenant and the persons executing this Lease on behalf of Tenant represent and
warrant that the individuals executing this Lease on Tenant’s behalf are duly
authorized to execute and deliver this Lease on its behalf. If tenant is a
corporation, Tenant further represents and warrants that this Lease has been
authorized in accordance with a duly adopted resolution of the board of
directors of Tenant, a copy of which is to be delivered to Landlord on execution
of this Lease, and in accordance with the by-laws of Tenant and that this Lease
is binding upon Tenant in accordance with its terms. If Tenant executes this
Lease as a partnership, (a) each general partner shall be jointly and severally
liable for keeping, observing and performing all the provisions of this Lease to
be kept, observed or performed by Tenant and (b) the term “Tenant” shall mean
and include each general partner jointly and severally and the act of or notice
from, or notice or refund to, or the signature of, any one or more of them with
respect to this Lease shall be binding on Tenant and each and all of the general
partners of Tenant with the same effect as if each of them had so acted or so
given or received such notice or refund or so signed. Dissolution of any
partnership which is a Tenant under this Lease shall be deemed to be an
assignment jointly to all of the partners, who shall thereafter be subject to
the terms of this Lease as if each such former partners had initially signed
this Lease as individuals.
 
56.  COUNTERPARTS.    This Lease may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.
 
57.  JOINT AND SEVERAL LIABILITY.
 
This Lease and the obligations set forth herein shall be the joint and several
obligations of all persons, entities or parties to this Lease and shall be
binding upon them and their heirs, personal representatives, and permitted
successors and assigns, if any.
 
58.  NO OFFER.    The submission of this Lease and any ancillary documents to
Tenant shall not constitute an offer to Lease, and Landlord shall have no
obligation of any kind, express or implied, to lease the
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Premises to Tenant until Landlord has approved, executed and returned to Tenant
a fully signed copy of this Lease together with any ancillary documents Landlord
may require.
 
THEREFORE, the parties have executed this Lease as of the date first written
above.
 
LANDLORD:
     
TENANT:
BERNARDO WINDELL, LLC,
a California limited liability company
     
SYNBIOTICS CORPORATION,
a California corporation
By:
 
/s/    MICHAEL S. MARTIN        

--------------------------------------------------------------------------------

     
By:
 
/s/    PAUL A. ROSINACK        

--------------------------------------------------------------------------------

   
President
         
President & CEO
           
By:
 
/s/    MICHAEL K. GREE        

--------------------------------------------------------------------------------

               
CFO
               
[Signatories for Lessee shall be (1) any of the chairmen of the board, the
president or any vice-president and (2) any of the secretary, any assistant
secretary, the chief financial officer or any assistant treasurer.]

 
 
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OUTLINE OF FLOOR PLAN OF PREMISES
 
Graphical depiction of the floor plan of the premises located at 11011 Via
Frontera, San Diego, CA 92127.
 
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SITE PLAN OF THE PREMISES
(including Parking Areas)
 
Graphical depiction of the site plan of the premises located at 11011 Via
Frontera, San Diego, CA 92127.
 
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



Exhibit A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
PREMISES PREPARATION AGREEMENT
 
In connection with the lease to which this Premises Preparation Agreement is
attached (the “Lease”), and in consideration of the mutual covenants hereinafter
contained, Landlord and Tenant agree as follows:
 
1.  Landlord shall, at Landlord’s sole cost, cause only the following work to be
completed at the Premises (collectively, “Landlord’s Work”): (i) construct a
demising wall dividing the Premises from the remainder of the Building (the
“Vacated Space”) as depicted on attached Exhibit “1”, (ii) disconnect all life
safety, mechanical, electrical, HVAC and other Building systems between the
Vacated Space and the Premises and (iii) reconnect the HVAC system to the
Premises, provided that Tenant shall be solely responsible, at Tenant’s sole
cost and expense, to provide electrical power to the HVAC system to the extent
necessary after disconnection of the HVAC and electrical systems as described
above. Notwithstanding the foregoing, Landlord shall in no event be required to
re-connect any of the Building systems (other than the HVAC system) to the
Premises, or otherwise reconfigure or upgrade the Building systems serving the
Premises to match the configuration and capacity (including electrical capacity)
of the Existing Premises, which connections (including installation of any
necessary wires within the demising wall to connect the electrical system to the
Premises), reconfiguration and/or upgrading (“Tenant’s Connections”) shall be
Tenant’s sole responsibility at Tenant’s sole cost and which shall be subject to
all of the applicable terms and conditions of the Lease, including, without
limitation, Paragraph 14 of the Lease (Alterations). Provided Tenant has
otherwise complied with all of the applicable terms and conditions of the Lease,
Tenant may perform Tenant’s Connections concurrently with Landlord’s Work,
provided that Tenant does not interfere with the performance of Landlord’s Work.
Except for Landlord’s Work, Landlord shall not be required to construct any
additional improvements in the Premises nor shall Landlord be required to
contribute any allowance towards any additional improvements to the Premises;
provided, however, that Landlord shall be responsible for providing electrical
power and meters to the Vacated Space and shall pay for all costs relating to
the removal of the existing equipment in the Vacated Space. Tenant shall
cooperate with Landlord in connection with construction of Landlord’s Work,
including, without limitation, following Landlord’s reasonable instructions and
requests regarding coordination of Landlord’s Work and Tenant’s Connections. In
addition, Tenant shall expedite the installation of Tenant’s Connections. If
Landlord is delayed in completing Landlord’s Work because Tenant has not
completed Tenant’s Connections, then Landlord may, after five (5) days written
notice to Tenant, install Tenant’s Connections at Tenant’s sole cost and
expense.
 
2.  Tenant shall accept the Premises upon the Commencement Date, notwithstanding
the fact that Landlord’s Work may not be Substantially Complete. “Substantial
Completion” or “Substantially Complete”) means that Landlord has satisfactorily
completed Landlord’s Work and Landlord’s Work shall be deemed complete
notwithstanding the fact that minor details of Landlord’s Work which do not
materially interfere with Tenant’s use of the Premises remain to be performed
(items normally referred to as “punch—list” items), which items shall be
promptly completed or corrected by Landlord.
 
3.  If Tenant requests any changes to Landlord’s Work prior to completion of
Landlord’s Work, Landlord shall not unreasonably withhold its consent to any
such changes, providing that the changes do not adversely affect the Building’s
structure, systems, equipment or appearance, but if such changes increase the
cost to Landlord of performing Landlord’s Work, Tenant shall pay such additional
costs prior to Landlord’s commencement of Landlord’s Work. In addition, to the
extent Landlord’s inability to tender possession of the Premises to Tenant on
the Commencement Date is caused by any of the “Tenant Delays” listed below, then
the date on which Tenant is to begin paying rent under the Lease shall be the
date that rent would have begun under the terms of the Lease but for the
following Tenant Delays:
 
(a)  Tenant’s negligence or breach of this Lease;
 
(b)  A delay in Substantial Completion of the Work resulting from changes to the
Work requested by Tenant;
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit B



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c) Tenant’s request for materials, finishes or installations other than those
readily available;
 
(d) Tenant’s request to deviate from the standards for the Building (as
determined by Landlord); or
 
(e) Tenant’s failure to timely make any payment due from Tenant under this
Exhibit or the Lease.
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
 
Exhibit B



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “1”
 
Graphical depiction of the floor plan of the premises located at 11011 Via
Frontera, San Diego, CA 92127.
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR



Exhibit B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[INTENTIONALLY OMITTED]
 
 
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
 
Exhibit C



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STANDARDS FOR UTILITIES AND SERVICES
 
The following standards for utilities and services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.
 
1.  The air conditioning system achieves maximum cooling when the window
coverings are extended to the full width of the window opening. Landlord shall
not be responsible for room temperatures if Tenant does not keep all window
coverings in the Premises fully extended whenever the system is in operation.
Tenant agrees to cooperate fully at all times with Landlord, and to abide by all
reasonable regulations and requirements which Landlord may prescribe for the
proper functioning and protection of the air conditioning system. Tenant agrees
not to connect any apparatus, device, conduit or pipe to any Building system
without Landlord’s prior written approval. Tenant further agrees that neither
Tenant nor its servants, employees, agents, visitors, licensees or contractors
shall at any time enter, adjust, tamper with, touch or otherwise in any manner
affect the mechanical installations or facilities of the Building or the
Project. The cost of maintenance and service calls to adjust and regulate the
air conditioning system shall be charged to Tenant if the need for maintenance
work results from either Tenant’s adjustment of room thermostats or Tenant’s
failure to comply with its obligations under this Exhibit, including keeping
window coverings fully extended.
 
2.  Tenant’s use of electric current shall never exceed the capacity of the
feeders to the Building, or the risers or wiring installation.
 
3.  Tenant shall keep the meter and installation equipment in good working order
and repair at Tenant’s sole cost and expense, in default of which Landlord may
cause such meter and equipment to be replaced or repaired and collect the cost
thereof from Tenant. Tenant agrees to pay for water consumed, as shown on the
meter, as and when bills are rendered, and on default in making such payment,
Landlord may pay such charges and collect the charges from Tenant. Any such
costs or expenses incurred, or payments made by Landlord for any of the reasons
or purposes set forth in this Paragraph, shall be deemed to be additional rent
payable by Tenant and collectible by Landlord as such.
 
4.  Tenant shall pay to Landlord the cost of removal of any of Tenant’s refuse
and rubbish to the extent that the amount of Tenant’s refuse and rubbish exceeds
that usually generated by other offices in the Building.
 
5.  Landlord reserves the right to temporarily stop service of the plumbing,
ventilation, air conditioning, telephone and electrical systems, when necessary,
by reason of accident or emergency, or for repairs, alterations or improvements,
when in the judgment of Landlord such actions are desirable or necessary to be
made, until the repairs, alterations or improvements shall have been completed,
and Landlord shall have no responsibility or liability for failure to supply
plumbing, ventilating, air conditioning, telephone or electric service, when
prevented from so doing by strike or accident or by any cause beyond Landlord’s
reasonable control, or by laws, rules, orders, ordinances, directions,
regulations or by reason of the requirements of any federal, state, county or
municipal authority or failure of gas, oil or other suitable fuel supply or
inability by exercise of reasonable diligence to obtain gas, oil or other
suitable fuel supply. Any obligations of Landlord to furnish any services
pursuant to any of the provisions of this Lease, or to perform any act or thing
for the benefit of Tenant, shall not be deemed breached if Landlord is unable to
furnish or perform the same by virtue of a strike or labor trouble or any other
cause whatsoever beyond Landlord’s control.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit D



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SAMPLE FORM OF
 
TENANT ESTOPPEL CERTIFICATE
 
TO:                                                                      , a
                                                                     
(“Landlord”) and                                         
                                    , a                             .
 
The undersigned,                                      (“Tenant”), hereby certify
to                                                       a
                                                     , as follows:
 
1.  Attached hereto is a true, correct and complete copy of that certain lease
dated                 , 2002, between Landlord and Tenant (the “Lease”), which
demises premises located at Suite         ,
                                                                             ,
California (the “Premises”). The Lease is now in full force and has not been
amended, modified or supplemented, except as set forth in Paragraph 4 below.
 
2.  The term of the Lease commenced on                     , 2002.
 
3.  The term of the Lease shall expire on                      , 20    . There
are                  options to extend the Lease term for a total period of
         years, none of which has been exercised. There are no options to expand
the Premises.
 
4.  The Lease has: (Initial one)
 
(                ) not been amended, modified, supplemented, extended, renewed
or assigned.
 
(                 ) been amended, modified, supplemented, extended, renewed or
assigned by the following described agreements, copies of which are attached
hereto:
 
__________________________________________________
      
__________________________________________________
      

 
5.  Tenant has accepted and is now in possession of the Premises.
 
6.  Tenant acknowledges that Landlord’s interest in the Lease will be assigned
to                          and that no modification, adjustment, revision or
cancellation of the Lease or amendments thereto shall be effective unless the
prior written consent of                                        is obtained.
 
7.  The amount of fixed monthly rent is $
                                        .
 
8.  The amount of security deposits (if any) is $                     . No other
security deposits have been made.
 
9.  Tenant is paying the full lease rental, which has been paid in full as of
the date of this Certificate. No rent or other amount under the Lease has been
paid for more than thirty (30) days in advance of its due date.
 
10.  All work required to be performed by Landlord under the Lease and the
Premises Preparation Agreement (as defined in the Lease) has been completed.
 
11.  There are no defaults on the part of the Landlord or Tenant under the
Lease.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit E



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.  Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.
 
13.  Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies except as provided
in the Lease.
 
All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.
 
The foregoing certification is made with the knowledge that Landlord is about to
sell the Property to                                          or that
                                                                      is about
to fund a loan to Landlord, which sale/loan Tenant understands is scheduled to
close on                                      , and that in either case the
named party is relying upon the representations herein made in proceeding with
that execution. Tenant shall take all steps reasonably necessary to keep the
transaction and party described in this Certificate confidential. If there is
any change in the information provided in this Certificate between now and the
closing described above, Tenant shall immediately inform you of that change.
 
This Certificate has been duly executed and delivered by the authorized officers
of the undersigned as of                                     , 2002.
 
“TENANT”

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By:
 

--------------------------------------------------------------------------------

   
Its:
 

--------------------------------------------------------------------------------

 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit E



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
RULES AND REGULATIONS
 
1.  Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the Building or the Project without the prior written consent of Landlord.
Landlord shall have the right to remove, at Tenant’s expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall comply with all then-applicable governmental
requirements and shall be printed, painted, affixed or inscribed at the expense
of Tenant by a person or company designated by Landlord.
 
2.  Tenant shall not place anything against or near glass partitions or doors or
windows, other than the Building Standard window covering, which is visible from
outside the Premises.
 
3.  Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
escalators, or stairways of the Building or the Project. The halls, passages,
exits, entrances, escalators and stairways are not open to the general public,
but are open, subject to reasonable regulations, to Tenant’s business invitees.
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation and interest of the Project and
its tenants; provided that nothing contained in these Rules and Regulations
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal or unlawful activities. No tenant and no employee or invitee
of any tenant shall go upon the roof(s) of the Project.
 
4.  If provided by Landlord, the directory of the Building will be provided,
free of charge, exclusively for the display of the name and location of tenants
only and Landlord reserves the right to exclude any other names therefrom.
 
5.  Landlord will furnish Tenant, free of charge, with two keys to each door
lock in the Premises. Landlord may make a reasonable charge for any additional
keys. Tenant shall not make or have made additional keys, and Tenant shall not
alter any lock or install any new additional lock or bolt on any door of the
Premises. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys to all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, shall pay Landlord the cost of the key(s).
 
6.  If Tenant requires telegraphic, telephonic, burglar alarm, satellite dishes,
antennae or similar services, it shall first obtain Landlord’s written approval
(which Landlord may give or withhold in its sole discretion), and shall comply
with Landlord’s instructions in their installation.
 
7.  Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects shall, if considered necessary by Landlord, stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight, which platforms shall be provided at Tenant’s expense. Business
machines and mechanical equipment belonging to Tenant, which cause noise or
vibration that may be transmitted to the structure of the building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building, shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devises sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Landlord will not be responsible for
loss of, or damage to, any such equipment or other property from any cause, and
all damage done to the Building or Project by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.
 
8.  Tenant shall not use or keep in the Premises any firearms, explosives,
kerosene, gasoline or inflammable or combustible fluid or material other than
those limited quantities necessary for the operation or maintenance of office
equipment. Tenant shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit F



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Landlord or other occupants of the Building by reason of noise, odors or
vibrations, nor shall Tenant bring into or keep in or about the Premises any
birds or animals.
 
9.  Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.
 
10.  Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning and to comply with any governmental
energy saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from attempting to adjust controls. Tenant shall keep corridor
doors closed, and shall keep all window coverings pulled down.
 
11.  Landlord reserves the right, exercisable after thirty (30) days written
notice to Tenant and without liability to Tenant, to change the name and street
address of the Building, provided that Landlord pays all of Tenant’s reasonable
costs associated with such name or address change.
 
12.  Landlord shall not be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. Landlord reserves the
right to prevent access to the Building in case of invasion, mob, riot, public
excitement or other commotion by closing and locking the doors or by other
appropriate action.
 
13.  Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and all lights, electricity, gas or
air outlets before Tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.
 
14.  Tenant shall not obtain for use on the Premises food, beverage, towel or
other similar services or accept upon the Premises sandwich or other food
services, barbering or shoeshine service, or similar business vendors without
Landlord’s prior written approval (which may be withheld in Landlord’s
subjective good faith discretion), and then only at such hours and under such
regulations as may be fixed by Landlord.
 
15.  The lavatories, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
inappropriate substance of any kind whatsoever shall be thrown therein. The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or invitees, shall
have caused it.
 
16.  Tenant shall not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in this Lease.
 
17.  Tenant shall not install any radio or television antenna, loudspeaker,
satellite dishes or other devices on the roof(s) or exterior walls of the
Building or the Project. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Project or elsewhere.
 
18.  Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part of the
Premises, except in accordance with the provisions of the Lease pertaining to
alterations. Landlord reserves the right to direct electricians as to where and
how telephone and telegraph wires are to be introduced to the Premises. Tenant
shall not cut or bore holes in partitions, floors or ceilings for wires or any
other purpose. Tenant shall not affix anyDD floor covering to the floor of the
Premises in any manner except as approved by Landlord. Tenant shall, at its sole
cost, repair any damage resulting from noncompliance with this rule.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit F



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19.  Except for the two (2) vending machines presently operated on the Premises
by Tenant, Tenant shall not install, maintain or operate upon the Premises any
vending machines without the prior written consent of Landlord.
 
20.  Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Project are prohibited, and Tenant shall cooperate
with Landlord to prevent such activities.
 
21.  Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of these Rules and Regulations or any other
rules and regulations of the Building.
 
22.  Tenant shall store all its trash and garbage within its Premises or in
other facilities provided by Landlord. Tenant shall not place in any trash box
or receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.
 
23.  The Premises shall not be used for the sale of merchandise directly to the
general public, or for lodging or for manufacturing of any kind (except as
permitted under this Lease), nor shall the Premises be used for any improper,
immoral or objectionable purpose. No cooking shall be done or permitted on the
Premises without Landlord’s consent, except the use by Tenant of Underwriters’
Laboratory approved equipment for brewing coffee, tea, hot chocolate and similar
beverages shall be permitted, and the use of a microwave oven for employees use
shall be permitted, provided that such equipment and use is in accordance with
all applicable federal, state, county and city laws, codes, ordinances, rules
and regulations.
 
24.  Tenant shall not use in any area designated as office space in the Project
any hand truck except those equipped with rubber tires and side guards or such
other material-handling equipment as Landlord may approve; provided, however,
that Tenant may use (a) one (1) small electric fork-lift in the warehouse area
of the Premises only, provided such fork-lift is equipped with rubber tires and
side guards so as not to damage the floor or foundation of the Premises and (b)
hand carts in the Premises equipped with rubber tires and side guards. Tenant
shall not bring any other vehicles of any kind into the Building.
 
25.  Without the written consent of Landlord, Tenant shall not use the name of
the Building or the Project in connection with or in promoting or advertising
the business of Tenant except as Tenant’s address.
 
26.  Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
 
27.  Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
 
28.  To the extent Landlord reasonably deems it necessary (i) to provide to
third parties access to portions of the Common Areas in order to comply with any
applicable law, Landlord may do so without breaching this Lease, and (ii) to
exercise exclusive control over any portions of the Common Areas for the mutual
benefit of the tenants in the Project, Landlord may do so subject to
nondiscriminatory additional Rules and Regulations.
 
29.  Tenant’s requirements will be attended to only upon appropriate application
to Landlord’s asset management office for the Project by an authorized
individual. Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit F



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

30.  Tenant shall abide by all restrictions Landlord places on smoking within
the Building. Notwithstanding the foregoing, Landlord shall not be required to
impose any restrictions on smoking within the Building for the benefit of
Tenant. No decision of Landlord to permit or prohibit smoking shall be construed
as a breach of this Lease by Landlord.
 
31.  Tenant shall comply with all (a) crime prevention programs, (b) hazardous
materials disclosure and control programs, and (c) water conservation programs
which Landlord is required to participate in under (i) any restrictive covenants
which may now or hereafter exist or (ii) any other agreements which may now
exist or hereafter be executed which affect the use and operation of the
Premises or Project.
 
32.  Tenant shall promptly provide Landlord with any information Landlord, any
mortgagee or beneficiary with a lien on the Building, any ground lessor with
respect to the Building, or any governmental agency may reasonably request.
 
33.  Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against Tenant or any other tenant of the Project.
 
34.  These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.
 
35.  Landlord reserves the right to modify these Rules and Regulations and adopt
such other reasonable and non-discriminatory rules and regulations as, in its
judgment, may from time to time be needed for safety and security, for care and
cleanliness of the Project and for the preservation of good order in the
Project. Tenant agrees to abide by all the Rules and Regulations stated herein
and any additional rules and regulations which are adopted.
 
36.  Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, contractors, clients, customers, invitees,
guests and other users of the Premises.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit F



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAFFIC AND PARKING RULES AND REGULATIONS
 
The following rules and regulations shall govern the use of the parking
facilities designated on Exhibit A-2 of the Lease in connection with the use of
the Premises.
 
1.  Except to the extent caused by the gross negligence or willful misconduct of
Landlord or the Landlord Parties, Landlord assumes no responsibility for any
damage to any vehicle parked in the parking areas or for any goods left in any
such vehicle. All such liability is specifically assumed by the operator of any
such vehicle as a condition of parking.
 
2.  Tenant shall not (a) park or permit its employees to park in any parking
areas designated by Landlord as areas for parking by visitors to the Project,
(b) park or permit its employees, guests, invitees or visitors to park in the
residential or commercial neighborhoods contiguous to the Project, (c) leave
vehicles in the parking areas overnight, or (d) park any vehicles in the parking
areas other than automobiles, motorcycles, motor driven or non-motor driven
bicycles or four wheeled trucks. No propane or natural gas powered vehicles
shall be allowed to park in the parking areas.
 
3.  Parking cards, stickers, or any other devices or forms of identification
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord. Such parking identification device must be
displayed as requested and may not be mutilated in any manner. The serial number
of the parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void. Landlord reserves the right to change the location of Tenant’s reserved
parking spaces, if any, from time to time.
 
4.  No overnight or extended term storage of vehicles shall be permitted.
 
5.  Vehicles must be parked entirely within painted stall lines of a single
parking stall.
 
6.  All directional signs and arrows must be observed.
 
7.  The speed limit within all parking areas shall be five (5) miles per hour.
 
8.  Parking is prohibited in any area other than those specifically designated
for parking.
 
9.  All parkers are required to park and lock their own vehicles. All
responsibility for damage to vehicles is assumed by the parker.
 
10.  Loss or theft of parking identification devices must be reported to
Landlord’s asset management office for the Project immediately, and a lost or
stolen report must be filed by the Tenant or user of such parking identification
device at the time. Landlord has the right to exclude any vehicle from the
parking facilities that does not have an identification device.
 
11.  Any parking identification devices reported lost or stolen found on any
unauthorized vehicle will be confiscated and the illegal holder will be subject
to prosecution.
 
12.  Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
 
13.  The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit G



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
14.  Tenant’s continued right to use any parking spaces in the parking
facilities is conditioned upon Tenant abiding by these rules and regulations and
those contained in this Lease. Further, if this Lease terminates for any reason
whatsoever, Tenant’s right to use the parking spaces in the parking facilities
shall terminate concurrently with the Lease.
 
15.  Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall be
consistent with this Lease and these rules and regulations.
 
16.  Landlord reserves the right to refuse the issuance of parking cards,
stickers or other parking identification devices to any tenant or person or
their respective agents or representatives who willfully refuse to comply with
these rules and regulations and all posted or unposted city, state or federal
ordinances, laws or agreements.
 
17.  Tenant and its employees shall comply with any traffic management and/or
environmental regulation program now or hereafter in effect, whether imposed by
local, regional, state or federal governmental or quasi-governmental agencies
(collectively, “TDM Program”) which has been or may hereafter be applicable to
Tenant, the Building or the Project. Tenant acknowledges that such a TDM Program
may cause Tenant inconvenience, but nonetheless agrees to cooperate in the
formation of, and comply with the provisions of, any such TDM Program.
Additionally, Tenant shall (a) participate in any employee commute
transportation surveys reasonably required by Landlord, and (b) adhere to
measures that Landlord may enact in order to comply with existing and future
laws relating to traffic control or flow applicable to the Project. Any breach
by Tenant of any of its covenants in this Paragraph 17 may result in penalty
fees being assessed against Landlord; therefore, Tenant shall be liable to
Landlord for all such fees, plus interest thereon, assessed on account of any
such breach, and that breach shall also constitute a material default under this
Lease.
 
18.  Landlord reserves the right to modify these rules and regulations or adopt
such other reasonable and nondiscriminatory rules and regulations for the
parking facilities as it deems necessary for the operation of the parking
facilities, provided that such rules or regulations do not decrease the total
number of Tenant’s parking spaces or materially impair Tenant’s access to the
Premises. Landlord may refuse to permit any person who violates these rules to
park in the parking facilities, and any violation of the rules shall subject the
vehicle to removal at such vehicle owner’s expense.
 
Landlord’s
Initials
  
Tenant’s
Initials

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SMS
  
PAR

 
Exhibit G



2